FORM 10-Q United States Securities and Exchange Commission Washington, D. C. 20549 (Mark One) X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: February 28, 2017 OR _ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number: 0-14820 IMMUCOR, INC. (Exact name of registrant as specified in its charter) Georgia 22-2408354 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3130 Gateway Drive Norcross, Georgia 30071 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (770) 441-2051 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of August 19, 2011, there was no established public trading market for the Company’s common stock; therefore, the aggregate market value of the common stock is not determinable. As of April 11, 2017, there were 100 shares of common stock outstanding. IMMUCOR, INC. QUARTERLY FINANCIAL STATEMENTS INDEX PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements: Consolidated Balance Sheets (unaudited, except for May 31, 2016) 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Comprehensive Loss (unaudited) 6 Consolidated Statement of Changes in Equity (unaudited for the period ending February 28, 2017) 8 Consolidated Statements of Cash Flows (unaudited) 9 Notes to Consolidated Financial Statements (unaudited) 10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 41 Item 4. Controls and Procedures 41 PART II. OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 5. Other Information 42 Item 6. Exhibits 43 SIGNATURES 43 2 ITEM 1. Consolidated Financial Statements IMMUCOR, INC. CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share data) February 28, 2017 May 31, 2016 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 10,035 10,263 Trade accounts receivable, net of allowance for doubtful accounts of $1,050 and $2,114 at February 28, 2017 and May 31, 2016, respectively 64,120 62,043 Inventories, net 48,870 46,894 Prepaid expenses and other current assets 8,825 8,479 Total current assets 131,850 127,679 Property and equipment, net 76,792 76,015 Goodwill 854,736 857,023 Intangible assets, net 589,264 633,097 Other assets 11,229 13,819 Total assets $ 1,663,871 1,707,633 LIABILITIES AND EQUITY Current Liabilities: Accounts payable $ 21,263 22,229 Accrued interest and interest rate swap liability 7,373 18,869 Accrued expenses and other current liabilities 23,892 22,009 Income taxes payable 3,476 2,585 Deferred revenue, current portion 3,220 2,864 Current portion of long-term debt 26,718 6,806 Total current liabilities 85,942 75,362 Long-term debt, excluding current portion 1,010,427 1,007,948 Deferred income tax liabilities 201,509 222,357 Other long-term liabilities 55,566 57,420 Total liabilities 1,353,444 1,363,087 Commitments and Contingencies (Note 18) Equity: Shareholders' equity of Immucor, Inc.: Common stock, $0.00 par value, 100 shares authorized, issued and outstanding as of February 28, 2017 and May 31, 2016, respectively - - Additional paid-in capital 750,026 753,709 Accumulated deficit (401,702 ) (374,079 ) Accumulated other comprehensive loss (44,866 ) (39,407 ) Total shareholders' equity of Immucor, Inc. 303,458 340,223 Equity of noncontrolling interest (Note 3) 6,969 4,323 Total equity 310,427 344,546 Total liabilities and equity $ 1,663,871 1,707,633 The accompanying notes are an integral part of these consolidated financial statements. 3 IMMUCOR, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (Unaudited) Three Months Ended February 28 February 29 2017 2016 Net sales $ 93,964 88,893 Cost of sales (*) 35,318 34,130 Gross profit 58,646 54,763 Operating expenses: Research and development 8,828 6,910 Selling and marketing 13,528 13,251 Distribution 4,083 4,155 General and administrative 10,046 11,779 Amortization expense 14,109 13,575 Total operating expenses 50,594 49,670 Income from operations 8,052 5,093 Non-operating income (expense): Interest income 1 48 Interest expense (22,981 ) (22,329 ) Other, net (106 ) (317 ) Total non-operating net expense (23,086 ) (22,598 ) Loss before income taxes (15,034 ) (17,505 ) Benefit for income taxes (5,616 ) (8,845 ) Net loss (9,418 ) (8,660 ) Net loss attributable to noncontrolling interest (1,668 ) (237 ) Net loss attributable to shareholders of Immucor, Inc. $ (7,750 ) (8,423 ) (*) Cost of sales is exclusive of amortization expense which is shown separately within operating expenses. The accompanying notes are an integral part of these consolidated financial statements. 4 IMMUCOR, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (Unaudited) Nine Months Ended February 28 February 29 2017 2016 Net sales $ 286,233 281,854 Cost of sales (*) 109,949 106,660 Gross profit 176,284 175,194 Operating expenses: Research and development 26,625 20,500 Selling and marketing 44,019 42,057 Distribution 12,648 12,969 General and administrative 32,111 33,133 Amortization expense 42,416 40,745 Total operating expenses 157,819 149,404 Income from operations 18,465 25,790 Non-operating income (expense): Interest income 9 132 Interest expense (69,203 ) (67,275 ) Other, net (660 ) (366 ) Total non-operating net expense (69,854 ) (67,509 ) Loss before income taxes (51,389 ) (41,719 ) Benefit for income taxes (19,112 ) (14,046 ) Net loss (32,277 ) (27,673 ) Net loss attributable to noncontrolling interest (4,654 ) (237 ) Net loss attributable to shareholders of Immucor, Inc. $ (27,623 ) (27,436 ) (*) Cost of sales is exclusive of amortization expense which is shown separately within operating expenses. The accompanying notes are an integral part of these consolidated financial statements. 5 IMMUCOR, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (Unaudited) Three Months Ended February 28 February 29 2017 2016 Net loss $ (9,418 ) (8,660 ) Other comprehensive income, net of tax: Foreign currency translation adjustments 930 1,795 Changes in fair value of cash flow hedges: Portion of cash flow hedges recognized in other comprehensive income - 108 Less: reclassification adjustment for gains included in net loss - 3 Net changes in fair value of cash flow hedges - 111 Other comprehensive income 930 1,906 Comprehensive loss (8,488 ) (6,754 ) Comprehensive loss attributable to the noncontrolling interest (1,668 ) (237 ) Comprehensive loss attributable to shareholders of Immucor, Inc. $ (6,820 ) (6,517 ) The accompanying notes are an integral part of these consolidated financial statements. 6 IMMUCOR, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) (Unaudited) Nine Months Ended February 28 February 29 2017 2016 Net loss $ (32,277 ) (27,673 ) Other comprehensive (loss) income, net of tax: Foreign currency translation adjustments (5,553 ) (3,680 ) Changes in fair value of cash flow hedges: Portion of cash flow hedges recognized in other comprehensive loss 155 417 Less: reclassification adjustment for losses included in net loss (61 ) (168 ) Net changes in fair value of cash flow hedges 94 249 Other comprehensive loss (5,459 ) (3,431 ) Comprehensive loss (37,736 ) (31,104 ) Comprehensive loss attributable to the noncontrolling interest (4,654 ) (237 ) Comprehensive loss attributable to shareholders of Immucor, Inc. $ (33,082 ) (30,867 ) The accompanying notes are an integral part of these consolidated financial statements. 7 IMMUCOR, INC. CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (in thousands) Equity accounts attributable to Immucor, Inc. Retained Accumulated Additional Earnings Other Non- Common Stock Paid-In (Deficit) Comprehensive controlling Shares (1) Amount (1) Capital (1) (1) Income (Loss) (1) Interest Total Audited: Balance, May 31, 2015 100 $ - 755,234 (331,989 ) (39,564 ) - 383,681 Share-based compensation expense - - 5,326 - - - 5,326 Activities with IVD Holdings Inc. - - (851 ) - - - (851 ) Non-cash dividend distributed - - (6,000 ) - - - (6,000 ) Equity of noncontrolling interest 6,000 6,000 Net loss - - - (42,090 ) - (1,677 ) (43,767 ) Other comprehensive (loss) income, net of taxes: Foreign currency translation adjustments - (174 ) - (174 ) Changes in fair value of cash flow hedges, net of tax - 331 - 331 Balance, May 31, 2016 100 $ - 753,709 (374,079 ) (39,407 ) 4,323 344,546 Unaudited: Share-based compensation expense - - 3,496 - - - 3,496 Activities with IVD Holdings Inc. - - 501 - - - 501 Dividends distributed - - (7,680 ) - - - (7,680 ) Equity of noncontrolling interest - 7,300 7,300 Net loss - - - (27,623 ) - (4,654 ) (32,277 ) Other comprehensive (loss) income, net of taxes: Foreign currency translation adjustments - (5,553 ) - (5,553 ) Changes in fair value of cash flow hedges, net of tax - 94 - 94 Balance, February 28, 2017 100 $ - 750,026 (401,702 ) (44,866 ) 6,969 310,427 (1) - Shareholders’ equity of Immucor, Inc. The accompanying notes are an integral part of these consolidated financial statements. 8 IMMUCOR, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Nine Months Ended February 28 February 29 2017 2016 Operating activities: Net loss $ (32,277 ) (27,673 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 54,072 51,417 Noncash interest expense 10,559 8,178 Loss on disposition and retirement of fixed assets 738 526 Provision for doubtful accounts 282 456 Share-based compensation expense 3,496 4,045 Deferred income taxes (22,325 ) (16,953 ) Changes in operating assets and liabilities, net of effects of acquisitions: Accounts receivable, trade (3,743 ) 6,774 Income taxes 695 (495 ) Inventories (8,293 ) (11,034 ) Other assets (466 ) 1,477 Accounts payable (779 ) 4,165 Deferred revenue 417 (20 ) Accrued expenses and other liabilities (8,875 ) (14,022 ) Cash (used in) provided by operating activities (6,499 ) 6,841 Investing activities: Purchases of property and equipment (8,243 ) (7,050 ) Proceeds from sale of property and equipment 53 - Other investments - (4,850 ) Acquisitions of businesses, net of cash acquired (128 ) (750 ) Cash used in investing activities (8,318 ) (12,650 ) Financing activities: Repayments of long-term debt (5,122 ) (4,982 ) Proceeds from Revolving Facilities 85,500 48,000 Repayments of Revolving Facilities (65,500 ) (43,500 ) Dividend payments (7,680 ) - Proceeds from capital contribution to noncontrolling interest 7,300 - Cash provided by (used in) financing activities 14,498 (482 ) Effect of exchange rates on cash and cash equivalents 91 118 Decrease in cash and cash equivalents (228 ) (6,173 ) Cash and cash equivalents at beginning of period 10,263 18,363 Cash and cash equivalents at end of period $ 10,035 12,190 Supplemental information: Income taxes paid, net of refunds $ 2,197 3,232 Interest paid 69,934 70,275 Non-cash investing and financing activities: Movement from inventory to property and equipment of instruments placed on rental agreements $ 5,789 4,552 Non-cash dividend - 6,000 The accompanying notes are an integral part of these consolidated financial statements. 9 IMMUCOR, INC. Notes to Consolidated Financial Statements (Unaudited) 1. NATURE OF BUSINESS AND BASIS OF PRESENTATION Nature of Business Immucor, Inc. (“Immucor” or the “Company”) develops, manufactures and sells transfusion and transplantation diagnostics products used by hospitals, donor centers and reference laboratories around the world. The Company’s products are used in a number of tests performed in the typing and screening of blood, organs or stem cells to ensure donor-recipient compatibility for blood transfusion, and organ and stem cell transplantations. The Company operates manufacturing facilities in North America with both direct and third-party distribution arrangements worldwide. Basis of Presentation The accompanying consolidated financial statements are unaudited and have been prepared in accordance with United States (“U.S.”) generally accepted accounting principles (“GAAP”) for interim financial information, the Securities and Exchange Commission’s (“SEC”) instructions for Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. The Company’s interim results are not necessarily indicative of the Company’s expected full year results. These unaudited consolidated financial statements should be read in conjunction with the Company’s audited, consolidated financial statements and related notes for the year ended May 31, 2016, included in the Company’s Annual Report on Form 10-K filed with the SEC on August 22, 2016. Certain reclassifications have been made to the Company’s consolidated financial statements for fiscal year 2016 to conform to the fiscal year 2017 presentation. We have also performed an evaluation of subsequent events through the date the financial statements were issued. Basis of Consolidation The consolidated financial statements include the accounts of Immucor, Inc., its wholly owned subsidiaries, and a variable interest entity (“VIE”) that is required to be consolidated in accordance with GAAP (refer to Note 3 for additional information on our consolidated VIE). All significant intercompany balances and transactions have been eliminated in consolidation. There are no other entities controlled by the Company, either directly or indirectly. Impact of Recently Issued Accounting Standards - In January 2017, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2017-04, Intangibles – Goodwill and Other (“ASU 2017-04”), which simplifies the subsequent measurement of goodwill by eliminating “Step 2” from the goodwill impairment test. Instead of performing Step 2 to determine the amount of an impairment charge, the fair value of a reporting unit will be compared with its carrying amount and an impairment charge will be recognized for the value by which the carrying amount exceeds the reporting unit’s fair value. ASU 2017-04 is effective for annual or any interim goodwill impairment tests in fiscal years beginning after December 15, 2019, which corresponds to the Company’s first quarter of fiscal year 2021. Early adoption is permitted for interim or annual goodwill impairment tests performed on testing dates after January 1, 2017. The Company is evaluating the impact of ASU 2016-04 on its consolidated financial statements. In October 2016, the FASB issued ASU No. 2016-17, Consolidation: Interest Held through Related Parties That Are under Common Control (“ASU 2016-17”), which changes the evaluation of whether a reporting entity is the primary beneficiary of a variable interest entity by changing how a reporting entity that is a single decision maker of a variable interest entity treats indirect interests in the entity held through related parties that are under common control with the reporting entity. If a reporting entity satisfies the first characteristic of a primary beneficiary (such that it is the single decision maker of a variable interest entity), the amendments require that reporting entity, in determining whether it satisfies the second characteristic of a primary beneficiary, to include all of its direct variable interests in a variable interest entity and, on a proportionate basis, its indirect variable interests in a variable interest entity held through related parties, including related parties that are under common control with the reporting entity. ASU 2016-17 is effective for fiscal years beginning after December 15, 2016, including interim periods within those fiscal years, which corresponds to the Company’s first quarter of fiscal year 2018. Early adoption is permitted, including adoption in an interim period. If an entity adopts the pending content that links to this paragraph in an interim period, any adjustments should be reflected as of the beginning of the fiscal year that includes that interim period. The Company does not expect the adoption of ASU 2016-17 to have a material impact on its consolidated financial statements. 10 In October 2016, the FASB issued ASU No. 2016-16, Income Taxes: Intra-Entity Transfers of Assets Other Than Inventory (“ASU 2016-16”), which eliminates the requirement to defer the recognition of current and deferred income taxes for an intra-entity asset transfer until the asset has been sold to an outside party. Therefore, under the new guidance, an entity should recognize the income tax consequences of an intra-entity transfer of an asset other than inventory when the transfer occurs. ASU 2016-16 is effective for interim and annual reporting periods beginning after December 15, 2017, which corresponds to the Company’s first quarter of fiscal year 2019. Early adoption is permitted as of the first interim period and the amendments should be applied on a modified retrospective basis through a cumulative-effect adjustment directly to retained earnings as of the beginning of the period of adoption. The Company does not expect the adoption of ASU 2016-16 to have a material impact on its consolidated financial statements. In August 2016, the FASB issued ASU No. 2016-15, Statement of Cash Flows: Classification of Certain Cash Receipts and Cash Payments (“ASU 2016-15”), which provides guidance on eight specific cash flow issues in an effort to reduce diversity in practice in how certain transactions are classified within the statement of cash flows. ASU 2016-15 is effective for fiscal years, and interim periods within those fiscal years, beginning after December 15, 2017, which corresponds to the Company’s first quarter of fiscal year 2019. Early adoption is permitted and the amendments should be applied using a retrospective method. The Company does not expect the adoption of ASU 2016-15 to have a material impact on its consolidated financial statements. In June 2016, the FASB issued ASU No. 2016-13, Financial Instruments-Credit Losses (“ASU 2016-13”). ASU 2016-13 will replace the incurred loss impairment methodology in current GAAP with a methodology that reflects expected credit losses and requires consideration of a broader range of reasonable and supportable information to inform credit loss estimates. The amendments affect loans, debt securities, trade receivables, net investments in leases, off balance sheet credit exposures, reinsurance receivables, and any other financial assets not excluded from the scope that have the contractual right to receive cash. ASU 2016-13 will be effective for the Company beginning in the first quarter of fiscal year 2020, and early adoption is permitted but not earlier than fiscal year 2019. The Company does not expect the adoption of ASU 2016-13 to have a material impact on its consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, Leases (“ASU 2016-02”), which will replace the existing lease accounting guidance in GAAP. The core principle of ASU 2016-02 is that an entity should recognize the rights and obligations resulting from leases as assets and liabilities. ASU 2016-02 requires qualitative and specific quantitative disclosures to supplement the amounts recorded in the financial statements so that users can understand more about the nature of an entity’s leasing activities, including significant judgments and changes in judgments. ASU 2016-02 will be effective for the Company for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years, which corresponds to the Company’s first quarter of fiscal year 2020. Early adoption is permitted. The Company is in the process of assessing the impact of the adoption of ASU 2016-02 on its consolidated financial statements, accounting policies and disclosures. The Company is currently identifying the arrangements that qualify as a lease under the new guidance, evaluating the new requirements on existing lease arrangements, and collecting relevant data to quantify the impact of this new standard on its consolidated financial statements. The most significant impact expected is that the Company will recognize a “right-of-use” asset and lease liability for lease arrangements that are currently not included on the balance sheet under the existing lease guidance. In August 2014, the FASB issued ASU No. 2014-15, Presentation of Financial Statements - Going Concern ("ASU 2014-15"), which provides guidance on determining when and how to disclose going concern uncertainties in the financial statements. The guidance provides a definition of the term substantial doubt, requires an evaluation every reporting period including interim periods, provides principles for considering the mitigating effect of management's plans, requires certain disclosures when substantial doubt is alleviated as a result of consideration of management's plans, requires an express statement and other disclosures when substantial doubt is not alleviated, and requires an assessment for a period of one year after the date that the financial statements are issued. ASU No. 2014-15 is effective for the Company for annual reporting periods ending after December 15, 2016, which corresponds to the Company's annual reporting period ending May 31, 2017 withearly adoption permitted. The Company will adopt this ASU at year end, perform the assessment, and make any required disclosures. In May 2014, the FASB and International Accounting Standards Board issued their converged standard on revenue recognition, ASU 2014-09, Revenue from Contracts with Customers (“ASU 2014-09”). This standard outlines a single comprehensive model for companies to use in accounting for revenue arising from contracts with customers and supersedes most current revenue recognition guidance, including industry-specific guidance. The core principle of the revenue model is that revenue is recognized when a customer obtains control of a good or service. A customer obtains control when it has the ability to direct the use of and obtain the benefits from the good or service. Transfer of control is not the same as transfer of risks and rewards, as it is considered in current guidance. The Company will also need to apply new guidance to determine whether revenue should be recognized over time or at a point in time. An amendment was made in July 2015 to change the effective date of this standard from the first interim period within annual reporting periods beginning after December15, 2016 to December 15, 2017, which corresponds to the Company’s first quarter of fiscal year 2019. In March 2016, the FASB issued ASU 2016-08, which further clarifies the implementation guidance on principal versus agent considerations contained in ASU 2014-09. No early adoption is permitted under these standards, and it is to be applied either retrospectively or as a cumulative-effect adjustment as of the date of adoption. The Company is in the process of assessing the impact of the adoption of ASU 2014-09 on its consolidated financial statements, accounting policies and disclosures. The Company has identified the revenue streams that will be affected by this new standard and is collecting the relevant data to prepare an analysis of the potential impact of the adoption of ASU 2014-09 on its consolidated financial statements. 11 2. BUSINESS COMBINATIONS Business combinations completed in fiscal 2016: Acquisition of Sirona - On March 4, 2016, the Company exercised its warrant and acquired 100% of the common stock of Sirona Genomics, Inc. (“Sirona”). The cash paid for the Sirona business was $15.0 million, of which $0.6 million was paid prior to fiscal year 2016 for the warrant, and $14.4 million was paid in the fourth quarter of fiscal year 2016. The purchase agreement included two contingent consideration arrangements, one for achieving certain revenue targets in each of the next five years and the other for achieving a revenue milestone during the next five years. The combined potential earn-out for these arrangements is $45.0 million in cash over the next five years. Management estimated that the fair value of the contingent consideration arrangements, as of the acquisition date, was approximately $20.0 million, which is included in Other long-term liabilities on the Company’s consolidated balance sheet. Including the contingent consideration, the aggregate estimated fair value of the consideration to be paid is approximately $35.0 million. The fair value of the assets and liabilities acquired was $40.6 million for identifiable intangible assets (existing technologies), $14.8 million for goodwill, $2.1 million for property and equipment, $1.3 million of cash, $1.5 million for current liabilities, $9.7 million for a Promissory Note payable to Immucor, and $12.5 million for long-term deferred tax liabilities. The goodwill arising from this acquisition is not deductible for tax purposes. The Company determines contingent consideration liabilities by applying a form of the income approach, based upon the probability-weighted projected payment amounts discounted to present value at a rate appropriate for the risk of achieving the financial performance targets. The key assumptions were the earn-out period payment probabilities, projected revenues, discount rate and the timing of payments. The present value of the expected payments considers the time at which the obligations are expected to be settled and a discount rate that reflects the risk associated with the performance payments. These assumptions are considered to be Level 3 inputs by ASC Topic 820, Fair Value Measurement (“ASC Topic 820”), which are not observable in the market. Acquisition of reference lab – On August 3, 2015, the Company completed the asset purchase of a U.S. reference lab for a total cash purchase price of $0.8 million. This acquisition enables the Company to deliver current Immucor products as a service to customers as well as commercialize newly developed products. The fair values of the acquired assets were $0.3 million for equipment, $0.2 million for identifiable intangible assets and $0.3 million for goodwill. The goodwill is deductible for tax purposes. Financial Information The operating results of the acquired businesses have been included in the Company’s consolidated results of operations since their dates of acquisition. 3. CONSOLIDATED VARIABLE INTEREST ENTITY In February 2016, the Company contributed the assets of its Sentilus business acquired in October 2014 to a newly formed company, Sentilus Holdco LLC (“Sentilus LLC”). The Company then distributed its interest in Sentilus LLC via a dividend, indirectly, to IVD Intermediate Holdings A Inc., which is the owner of Immucor’s Parent company, IVD Intermediate Holdings B Inc. Sentilus LLC develops FemtoarraysTM and the underlying technology for use in a variety of in vitro diagnostics areas. This business was spun-off from Immucor to be able to separately market the potential new product offerings outside the Company’s current Transfusion and Transplant markets. The book value of the assets and liabilities transferred was $6.0 million. The book value included assets of $1.0 million of cash, $0.5 million of equipment, $18.8 million of identifiable intangible assets, and $0.1 million of goodwill, and liabilities including $7.2 million of deferred income tax liabilities, and a $7.2 million obligation to Immucor for contingent consideration liabilities. 12 Sentilus LLC is considered to be a VIE. Sentilus LLC is operated as a separate business. Sentilus LLC and the Company have entered into management services agreements (the “Management Contracts”) pursuant to which Immucor provides management, financial, legal and human resource services as well as personnel, materials and business locations to Sentilus LLC in exchange for management fees at Immucor’s cost plus a specified “arms-length” margin (which is subject to periodic adjustment). Immucor’s executive management controls and operates the Sentilus LLC business. Immucor is considered the primary beneficiary of Sentilus LLC because it is managing the Sentilus LLC business and providing the necessary personnel and support to operate the business under the terms of the Management Contracts. Accordingly, the financial results of Sentilus LLC are included in the consolidated financial results of the Company. The operations of Sentilus LLC are primarily funded through either additional potential future dividends from Immucor or from additional capital contributions from IVD Holdings Inc. (“Holdings”), the Parent company of IVD Intermediate Holdings A Inc. The Company could be exposed to a loss related to the Sentilus LLC business if there are expenses that are incurred by the Company on behalf of Sentilus LLC under the terms of the Management Contracts and are not reimbursed. This risk is deemed unlikely since all of the entities involved in this arrangement are under the common control of Holdings. The following tables include the carrying amounts and classification of the assets and liabilities of Sentilus LLC that are included in the Company’s consolidated balance sheet as of February 28, 2017 and May 31, 2016 that cannot be used to settle the obligations of Immucor, and are not Immucor’s obligation to pay (in thousands): As of February 28, 2017 ASSETS LIABILITIES Current assets: Current liabilities: Cash and cash equivalents $ 337 Accounts payable $ 964 Total current assets 337 Accrued expenses and other current liabilities 12 Total current liabilities 976 Noncurrent assets: Noncurrent liabilities: Property and equipment, net 674 Deferred income tax 3,671 Goodwill 105 Other intangible assets, net 18,815 Obligation to Immucor for contingent consideration liabilities 8,021 Total noncurrent assets 19,594 Total noncurrent liabilities 11,692 Total Assets $ 19,931 Total Liabilities $ 12,668 As of May 31, 2016 ASSETS LIABILITIES Current assets: Current liabilities: Cash and cash equivalents $ 36 Accounts payable $ 744 Total current assets 36 Accrued expenses and other current liabilities 4 Total current liabilities 748 Noncurrent assets: Noncurrent liabilities: Property and equipment, net 644 Deferred income tax 6,207 Goodwill 105 Other intangible assets, net 18,820 Obligation to Immucor for contingent consideration liabilities 7,433 Total noncurrent assets 19,569 Total noncurrent liabilities 13,640 Total Assets $ 19,605 Total Liabilities $ 14,388 13 4. RELATED PARTY TRANSACTIONS In connection with the Immucor Acquisition in fiscal year 2012, the Company entered into a management services agreement with TPG Capital, L.P. (the “Sponsor”). Pursuant to such agreement, and in exchange for on-going consulting and management advisory services that are provided to the Company, the Sponsor receives an aggregate annual monitoring fee of approximately $3.0 million. In the three months and nine months ended February 28, 2017, approximately $0.8 million, and $2.4 million, respectively, was recorded for monitoring fees, additional services provided by the Sponsor, and out-of-pocket expenses and substantially all of these expenses are included in general and administrative expenses in the consolidated statements of operations. In the three months and nine months ended February 29, 2016, approximately $0.8 million, and $2.4 million was recorded for these same types of fees and expenses, respectively. As of February 28, 2017 and May 31, 2016, the Company owed $0.5 million and $1.7 million, respectively, to the Sponsor for these fees and expenses. Sentilus LLC and the Company have entered into management services agreements. Refer to Note 3 of the consolidated financial statements for additional information. 5. INVENTORIES, NET Inventories, net are stated at the lower of cost (first-in, first-out basis) or net realizable value. Inventories, net consist of the following (in thousands): As of February 28, 2017 May 31, 2016 Raw materials and supplies $ 12,490 11,840 Work in process 13,335 11,944 Finished goods 23,045 23,110 Total Inventories, net $ 48,870 46,894 6. PROPERTY AND EQUIPMENT, NET Property and equipment, net consist of the following (in thousands): As of February 28, 2017 May 31, 2016 Land $ 214 217 Buildings and improvements 2,183 2,163 Leasehold improvements 26,379 26,261 Capital work-in-progress 8,273 4,275 Furniture and fixtures 4,219 3,861 Machinery, equipment and instruments 115,131 110,145 Total property and equipment 156,399 146,922 Less: Accumulated depreciation (79,607 ) (70,907 ) Property and equipment, net $ 76,792 76,015 Depreciation expense was $3.8 million and $11.7 million in the three months and nine months ended February 28, 2017 and was $3.6 million and $10.7 million in the three months and nine months ended February 29, 2016, respectively. Depreciation expense is primarily included in cost of sales in the Company’s consolidated statements of operations. 14 7. GOODWILL The consolidated financial statements include the goodwill resulting from the acquisition of various businesses by Immucor. The following table presents the changes in the carrying amount of goodwill during the nine months ended February 28, 2017 and the fiscal year ended May 31, 2016 (in thousands): February 28, 2017 May 31, 2016 Balance at beginning of period $ 857,023 842,258 Additions: Acquisition of businesses - 15,131 Foreign currency translation adjustment (2,287 ) (366 ) Balance at end of period $ 854,736 857,023 In the first nine months of fiscal year 2017 and the twelve months of fiscal year 2016, there were no significant changes in goodwill other than the impact of changes in foreign currency exchange rates and an increase in goodwill from business acquisitions completed in those periods. During the first nine months of fiscal year 2017 and the twelve months of fiscal year 2016, there were no impairment losses recorded. For the periods ending February 28, 2017 and May 31, 2016, the Company had $160.0 million of accumulated impairment losses on goodwill. 8. OTHER INTANGIBLE ASSETS, NET Other intangible assets, net consist of the following (in thousands): As of February 28, 2017 May 31, 2016 Weighted Average Life (years) Cost Accumulated Amortization Net Cost Accumulated Amortization Net Other intangible assets subject to amortization: Customer relationships 20 $ 460,729 (126,122 ) 334,607 462,602 (109,260 ) 353,342 Existing technology / trade names 12 355,604 (151,495 ) 204,109 355,604 (128,530 ) 227,074 Corporate trade name 15 40,000 (14,754 ) 25,246 40,000 (12,754 ) 27,246 Below market leasehold interests 4 1,200 (685 ) 515 1,200 (631 ) 569 Other intangibles 4 428 (341 ) 87 428 (262 ) 166 Total amortizable assets 857,961 (293,397 ) 564,564 859,834 (251,437 ) 608,397 Intangible assets not subject to amortization: In-process research and development 24,700 - 24,700 24,700 - 24,700 Total non-amortizable assets 24,700 - 24,700 24,700 - 24,700 Other intangible assets, net $ 882,661 (293,397 ) 589,264 884,534 (251,437 ) 633,097 A portion of the Company’s customer relationships is held in functional currencies outside the U.S. Therefore, the stated cost as well as the accumulated amortization is affected by the fluctuation in foreign currency exchange rates. 15 Amortization expense related to these intangible assets for the three months and nine months ended February 28, 2017 was $14.1 million and $42.4 million and for the three months and nine months ended February 29, 2016 was $13.6 million and $40.7 million, respectively. Expected amortization expense for the remainder of fiscal year 2017 and for each of the five succeeding years is as follows (in thousands): Year Ending May 31: 2017 $ 14,137 2018 56,477 2019 52,553 2020 51,445 2021 51,416 2022 51,411 9. LONG-TERM DEBT Long-term debt consists of the following (in thousands): As of February 28, 2017 As of May 31, 2016 Gross OID (1) DFC (2) Net Gross OID (1) DFC (2) Net Term Loan Facility $ 636,802 (3,505 ) (8,333 ) 624,964 641,777 (5,210 ) (12,174 ) 624,393 Notes 400,000 (2,120 ) (5,784 ) 392,096 400,000 (2,648 ) (7,223 ) 390,129 Revolving Facilities 20,000 - - 20,000 - Capital lease agreements 85 - - 85 232 - - 232 Total long-term debt 1,056,887 (5,625 ) (14,117 ) 1,037,145 1,042,009 (7,858 ) (19,397 ) 1,014,754 Less: Current portion of long-term debt 26,718 - - 26,718 6,806 - - 6,806 Long-term debt, excluding current portion $ 1,030,169 (5,625 ) (14,117 ) 1,010,427 1,035,203 (7,858 ) (19,397 ) 1,007,948 (1) - OID refers to original issue discounts on the Company's long-term debt (2) - DFC refers to deferred financing costs related to the Company's long-term debt facilities Senior Secured Credit Facilities, Security Agreement and Guaranty The Company is party to a credit agreement and related security and other agreements as subsequently amended, with a bank syndicate of lenders, and Citibank N.A. as the Administrative Agent. The credit agreement, as amended, provides for (1)a $663.3 million senior secured term loan facility (the “Term Loan Facility”) and (2)$80.0 million of senior secured revolving loan facilities (the “Revolving Facilities,” and together with the Term Loan Facility, the “Senior Credit Facilities”). In addition to borrowings upon prior notice, the Revolving Facilities include borrowing capacity in the form of letters of credit and borrowings on same-day notice, referred to as swing line loans, in each case, up to $25.0 million, and is available in U.S. dollars, British Pounds, Euros, Japanese Yen, Canadian dollars and in such other currencies as the Company and the Administrative Agent under the Revolving Facilities may agree (subject to a sublimit for such non-U.S. currencies). Borrowings under the Senior Credit Facilities bear interest at a rate per annum equal to an applicable margin plus, at the Company’s option, either (a)in the case of borrowings in U.S. dollars, a base rate determined by reference to the highest of (1)the prime rate of Citibank, N.A., (2)the federal funds effective rate plus 0.50% and (3)a LIBOR rate determined by reference to the costs of funds for U.S. dollar deposits for an interest period of one month adjusted for certain additional costs, plus 1.00% or (b)in the case of borrowings in U.S. dollars or another currency, a LIBOR rate determined by reference to the costs of funds for U.S. dollar deposits for the interest period relevant to such borrowing adjusted for certain additional costs, which, in the case of the Term Loan Facility only, shall be no less than 1.25%. The applicable margin for borrowings under the Term Loan Facility is 2.75% with respect to base rate borrowings and 3.75% with respect to LIBOR borrowings. The applicable margin for borrowings under the Revolving Facilities is 2.75% with respect to base rate borrowings and 3.75% with respect to LIBOR borrowings, subject to a 0% LIBOR floor. The applicable margin for borrowings under the Revolving Facilities is subject to a 0.25% step-down, when the Company’s senior secured net leverage ratio at the end of a fiscal quarter is less than or equal to 3:00 to 1:00. The Revolving Facilities mature on the earlier of (i) February 19, 2020, (ii) May 19, 2018, if the maturity of the Term Loan Facility has not been extended by such date, and (iii) 90 days prior to any maturity date of certain funded material indebtedness (which maturity date shall be no earlier than October 19, 2018). Certain other Company actions would also result in a springing maturity of the Revolving Facilities as early as August 20, 2017. The aggregate principal amount of the revolving credit commitments is as follows: (1) $80.0 million as of May 4, 2016, (2) on August 19, 2018, to $70.0 million, (3) on February 19, 2019, to $60.0 million, and (4) on August 19, 2019, to $50.0 million. 16 The interest rate on the Term Loan Facility was 5.00% as of February 28, 2017 and May 31, 2016. Including the amortization of deferred financing costs and the original issue discount, the effective interest rate on the Term Loan Facility is 6.18% for the nine months ended February 28, 2017. The weighted average interest rate on the borrowings from the Revolving Facilities during the first nine months of fiscal year 2017 was approximately 4.85%. At February 28, 2017, there were $20.0 million of outstanding borrowings under the Revolving Facilities and no outstanding letters of credit. The Company is required to make scheduled principal payments on the last business day of each calendar quarter equal to 0.25% of the original principal amount of loans under the Term Loan Facility with the balance due and payable on August 19, 2018. Currently scheduled principal payments are $1.7 million per quarter. The Company is also required to repay loans under the Term Loan Facility based on annual excess cash flows as defined in the credit agreement governing the Term Loan Facility and upon the occurrence of certain other events set forth in that credit agreement. The additional principal due under the terms of the excess cash flow requirement was zero for fiscal year 2016 and fiscal year 2015. The terms of the Senior Credit Facilities provide that any principal paid as a result of the excess cash flow requirement, shall be applied to the scheduled installments of principal following the date of prepayment in direct order of maturity. All obligations under the Senior Credit Facilities are unconditionally guaranteed by the parent company of Immucor, IVD Intermediate Holdings B Inc. (the “Parent”), and certain of Immucor’s existing and future wholly owned domestic subsidiaries (such subsidiaries collectively, the “Subsidiary Guarantors”), and are secured, subject to certain exceptions, by substantially all of the Company’s assets and the assets of the Parent and Subsidiary Guarantors, subject in each case to customary exceptions and exclusions. Neither the assets nor the equity of Sentilus LLC is collateral for the Senior Credit Facilities. Indenture and the Senior Notes Due 2019 The Company has also issued $400.0 million in principal amount of Senior Notes (the “Notes”). The Notes bear interest at a rate of 11.125%per annum, and interest is payable semi-annually on February15 and August15 of each year. Including the amortization of deferred financing costs and the original issue discount, the effective interest rate on the Notes is 11.81% for the nine months ended February 28, 2017. The Notes mature on August15, 2019. Subject to certain exceptions, the Notes are guaranteed on a senior unsecured basis by each of Immucor’s current and future wholly owned domestic restricted subsidiaries (and non-wholly owned subsidiaries if such non-wholly owned subsidiaries guarantee the Company’s or another guarantor’s other capital market debt securities) that is a guarantor of certain debt of the Company or another guarantor, including the Senior Credit Facilities. The Notes are the Company’s senior unsecured obligations and rank equally in right of payment with all of the Company’s existing and future indebtedness that is not expressly subordinated in right of payment thereto. The Notes will be senior in right of payment to any future indebtedness that is expressly subordinated in right of payment thereto and effectively junior to (a)the Company’s existing and future secured indebtedness, including the Senior Credit Facilities described above, to the extent of the value of the collateral securing such indebtedness and (b)all existing and future liabilities of the Company’s non-guarantor subsidiaries. The Company isin compliance with the covenantspursuant to the terms of the indenture governing the Notesand the credit agreement governing the Senior Credit Facilities. 17 Future Commitments The following is a summary of the combined principal maturities of all long-term debt and principal payments to be made under the Company’s capital lease agreements for each of the fiscal years presented in the table below (in thousands): Year Ended May 31: 2017 $ 21,742 2018 6,632 2019 628,513 2020 400,000 Total $ 1,056,887 Interest Expense The significant components of interest expense are as follows (in thousands): Three Months Ended Nine Months Ended February 28 February 29 February 28 February 29 2017 2016 2017 2016 Notes, including OID amortization $ 11,303 11,285 33,903 33,847 Term loan facility, including OID amortization 8,538 8,685 25,934 26,190 Amortization of deferred financing costs 1,771 1,792 5,285 5,327 Interest rate swaps and other interest 46 122 215 487 Revolving facility fees and interest 283 154 832 563 Interest accreted on contingent consideration liabilities 1,040 291 3,034 861 Total interest expense $ 22,981 22,329 69,203 67,275 Deferred financing costs Changes in deferred financing costs during the nine months ended February 28, 2017 and the fiscal year ended May 31, 2016 are as follows (in thousands): February 28, 2017 May 31, 2016 Balance at beginning of period $ 19,397 26,399 Debt issuance costs (1) 5 118 Amortization (5,285 ) (7,120 ) Balance at end of period $ 14,117 19,397 (1) Debt issuance costs are related to Amendment No. 6 of the Company's credit agreement. Deferred financing costs are capitalized and are amortized over the life of the related debt agreements using the effective interest rate method, except for the costs associated with the Revolving Facilities which uses the straight-line method. The deferred financing costs associated with the Revolving Facilities are included in the amount of deferred financing costs for the Term Loan Facility. 10. DERIVATIVE FINANCIAL INSTRUMENTS As of February 28, 2017, the Company does not currently have any outstanding interest rate swap agreements. Prior to October 1, 2016, the Company had entered into floating-to-fixed interest rate swap agreements for an aggregate notional amount of $70.0 million related to a portion of the Company’s floating rate indebtedness. The purpose of the interest rate swap was to hedge the Company’s future interest commitments resulting from the Term Loan Facility, and to protect the Company from variability in cash flows attributable to changes in LIBOR interest rates. The Company had entered into a swap agreement to match the LIBOR floor in the swaps with the terms of the Term Loan Facility. Consistent with the terms of the Company’s Term Loan Facility, the swap included a LIBOR floor of 1.25%. The swap agreement hedged a portion of contractual floating rate interest commitments through the expiration of the swap agreement in September 2016. 18 Effective October 1, 2014 through September 30, 2015, the Company had swap agreements that hedged $155.0 million of the Company’s floating rate interest commitments at a weighted average fixed LIBOR rate of 1.77%. Effective October 1, 2015 through September 30, 2016, the Company has swap agreements to hedge $70.0 million of the Company’s floating rate interest commitments at a fixed LIBOR rate of 1.91%. The Company designated these interest rate swap agreements as cash flow hedges. As cash flow hedges, unrealized gains are recognized as assets while unrealized losses are recognized as liabilities. The interest rate swap agreements are highly correlated to the changes in interest rates to which the Company is exposed. Unrealized gains and losses on these swaps are designated as effective or ineffective. The effective portion of such gains or losses is recorded as a component of accumulated other comprehensive income or loss, while the ineffective portion of such gains or losses is recorded as a component of interest expense. Future realized gains and losses in connection with each required interest payment will be reclassified from accumulated other comprehensive income or loss to interest expense. The changes in fair values of derivatives that have been designated and qualify as cash flow hedges are recorded in accumulated other comprehensive income or loss and are reclassified into interest expense in the same period the hedged item affects earnings. Due to the high degree of effectiveness between the hedging instruments and the underlying exposures being hedged, fluctuations in the value of the derivative instruments are generally offset by changes in the fair values or cash flows of the underlying exposures being hedged. The changes in the fair values of derivatives that do not qualify as effective are immediately recognized in earnings. The gains and losses on derivative contracts that are reclassified from accumulated other comprehensive income or loss to current period earnings are included in the line item in which the hedged item is recorded in the same period the forecasted transaction affects earnings. The fair values of the interest rate swap agreements are estimated using industry standard valuation models using market-based observable inputs, including interest rate curves (Level 2). A summary of the recorded liabilities included in the consolidated balance sheets is as follows (in thousands): As of February 28, 2017 May 31, 2016 Interest rate swaps (included in other liabilities) $ - (155 ) The losses from accumulated other comprehensive loss (“AOCI”) was reclassified to the consolidated statement of operations and appears as follows (in thousands): Three Months Ended Nine Months Ended February 28 February 29 February 28 February 29 Location of loss reclassified from AOCI into income 2017 2016 2017 2016 Loss on cash flow hedges: Interest expense (effective portion) $ - (121 ) (167 ) (489 ) Interest expense (ineffective portion) $ - - - (1 ) 11. FAIR VALUE The Company uses a three-level fair value hierarchy that prioritizes the inputs used to measure fair value. This hierarchy requires entities to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: • Level 1—Quoted prices in active markets for identical assets or liabilities. 19 • Level 2—Observable inputs, other than quoted prices included in Level 1, such as quoted prices for markets that are not active; or other inputs that are observable or can be corroborated by observable market data. • Level 3—Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. Assets and Liabilities Measured at Fair Value on a Recurring Basis As of February 28, 2017 Fair Value Measurements of Assets (Liabilities) Using Carrying (Level 1) (Level 2) (Level 3) Amount (in thousands) Contingent consideration liabilities $ - - (43,384 ) (43,384 ) As of May 31, 2016 Fair Value Measurements of Assets (Liabilities) Using Carrying (Level 1) (Level 2) (Level 3) Amount (in thousands of dollars) Derivative instruments $ - (155 ) - (155 ) Contingent consideration liabilities $ - - (40,356 ) (40,356 ) The carrying amounts of cash and cash equivalents, trade accounts receivable, accounts payable and accrued expenses approximate their fair values because of the short-term maturity of these instruments. Of the $10.0 million and $10.3 million of cash and cash equivalents at February 28, 2017 and May 31, 2016, respectively, approximately 42% and 38% was located in the U.S., respectively. The Company used derivative financial instruments, primarily in the form of floating-to-fixed interest rate swap agreements, in order to mitigate the risks associated with interest rate fluctuations on the Company’s floating rate indebtedness. The estimated fair value of the Company’s derivative instruments is based on quoted market prices for similar instruments (a Level 2 input) and are reflected at fair value in the consolidated balance sheets. The Level 2 inputs used to calculate fair value were interest rates, volatility and credit derivative markets. The Company’s current and long-term derivative financial instrument liabilities are included in accrued interest and interest rate swap liability and other long-term liabilities in the Company’s consolidated balance sheets. The fair value of the Notes and the Term Loan Facility is estimated to be $384.0 million and $631.2 million at February 28, 2017, respectively, based on recent trades of similar instruments. The fair value of the Notes and the Term Loan Facility was estimated to be $364.3 million and $614.5 million at May 31, 2016, respectively, based on the fair value of these instruments at that time. Management believes that these liabilities can be liquidated without restriction. As of February 28, 2017 and May 31, 2016, the Company had $43.4 million and $40.4 million, respectively, in contingent consideration liabilities for earn-out provisions resulting from acquisitions included in Other long-term liabilities on the Company’s consolidated balance sheet. The fair value of these contingent consideration liabilities was determined by applying a form of the income approach (a Level 3 input), based upon the probability-weighted projected payment amounts discounted to present value at a rate appropriate for the risk of achieving the performance targets. The key assumptions included in the calculations were the earn-out period payment probabilities, projected revenues, discount rate and the timing of payments. The present value of the expected payments considers the time at which the obligations are expected to be settled and a discount rate that reflects the risk associated with the performance payments. 20 The changes in the Company’s current and long-term contingent consideration liabilities are summarized in the following table (in thousands): Nine Months Ended Twelve Months Ended February 28, 2017 May 31, 2016 Balance at the beginning of the period $ (40,356 ) (18,596 ) Additions due to acquisitions - (20,000 ) Payments 6 65 Accretion of fair value (3,034 ) (1,825 ) Balance at the end of the period $ (43,384 ) (40,356 ) 12. ACCUMULATED OTHER COMPREHENSIVE (LOSS) INCOME Total accumulated other comprehensive (loss) income is included in the Consolidated Statement of Changes in Equity. The changes in accumulated other comprehensive (loss) income are as follows (in thousands): Pretax Tax After Tax Nine Months Ended February 28, 2017 Foreign exchange translation adjustments $ (5,694 ) (141 ) (5,553 ) Changes in fair value of cash flow hedges 155 61 94 Accumulated other comprehensive loss $ (5,539 ) (80 ) (5,459 ) Twelve Months Ended May 31, 2016 Foreign exchange translation adjustments $ (282 ) (108 ) (174 ) Changes in fair value of cash flow hedges 530 199 331 Accumulated other comprehensive income $ 248 91 157 The components of accumulated other comprehensive loss are as follows (in thousands): As of February 28, 2017 May 31, 2016 Cumulative foreign currency translation adjustments $ (44,866 ) (39,313 ) Change in fair value of cash flow hedges, net of tax - (94 ) Accumulated other comprehensive loss $ (44,866 ) (39,407 ) 13. SHARE-BASED COMPENSATION The Company has granted nonvested restricted stock, and stock options to key employees and directors under its 2011 Equity Incentive Plan. The Company granted stock awards with an aggregate fair value of approximately $0.3 million, and $1.3 million during the three months and nine months ended February 28, 2017 and zero and $17.2 million during the three months and nine months ended February 29, 2016, respectively. As of February 28, 2017, a total of 11,103 shares were available for future grants. Restricted stock units typically vest over a two-year period (50% per year) and do not expire. Upon vesting, and in some cases certain other triggers, restricted stock units are settled in shares of IVD Holdings Inc.’s common stock. Stock option awards are granted with service-based vesting conditions (“service-based options”), or performance-based or market-based vesting conditions (“performance-based options”). The service-based options contain tiered vesting terms over the service period. The performance-based options vest in tranches upon the achievement of certain performance or market objectives, which are measured over a three or four year period. 21 The Company recognized expense of $1.0 million and $3.5 million in the three months and nine months ended February 28, 2017 and $1.3 million and $4.0 million in the three months and nine months ended February 29, 2016, respectively, before income tax benefits, for all the Company’s stock awards. As of February 28, 2017, there was $10.7 million of total unrecognized compensation cost related the Company’s stock plans that will be recognized over approximately 2.6 years. 14. INCOME TAXES The effective tax rate for the nine months ended February 28, 2017 and February 29, 2016 was 37.2% and 33.7%, respectively. The difference between the federal statutory rate and the effective tax rate for the nine months ended February 28, 2017 was primarily due to income subject to tax in various tax jurisdictions with rates that differ from the U.S. statutory tax rate, the impact of recording U.S. income taxes associated with current and future distributions of foreign earnings, adjustments to reconcile the fiscal year 2016 tax provision to the filed income tax returns, and the reversal of uncertain tax positions (net of the corresponding reduction in competent authority assets) resulting from the completion of a foreign income tax examination during the second quarter of fiscal year 2017. The difference between the federal statutory rate and the effective tax rate for the nine months ended February 29, 2016, was primarily due to income subject to tax in the various tax jurisdictions with rates that differ from the U.S. statutory tax rate, the impact of recording U.S. income taxes associated with current and future distributions of foreign earnings and changes in the U.S. tax law related to the R&D tax credit. The difference between the effective tax rate of 37.2% for the nine months ended February 28, 2017 and 33.7% for the nine months ended February 29, 2016 is primarily due to variations in the ratio of foreign income to domestic income for each period. The Company does not consider itself to be permanently reinvested with respect to its accumulated and un-repatriated earnings as well as the future earnings of each foreign subsidiary. Accordingly, the Company recorded a deferred tax liability associated with unremitted future earnings of its foreign subsidiaries. The Company continues to consider its investment in each foreign subsidiary to be permanently reinvested and thus has not recorded a deferred tax liability on such amounts. 15. SEGMENT AND GEOGRAPHIC INFORMATION The Company determines operating segments in accordance with its internal operating structure, which is organized based upon product groups. Each segment is separately managed and is evaluated primarily upon operating results. The Company has two operating segments, the Transfusion segment and the Transplant & Molecular segment, which have been aggregated into one reportable segment. The Company markets a complete line of diagnostics products and automated systems which are used primarily by hospitals, donor centers and reference laboratories in a number of tests performed to detect and identify certain properties of human blood and human tissue to enable the most compatible match available between patient and donor. These tests are performed for the purpose of blood transfusions and organ and stem cell transplantations. The Company operates in various geographies. These geographic markets are comprised of the United States, Europe, Canada and other international markets. The majority of the other international markets are considered emerging markets for our business. These products are marketed globally, both directly to the end user and through established distributors. Accounting policies for segments are the same as those described in the summary of significant accounting policies. 22 The following is a summary of the Company’s segment data (in thousands): Three Months Ended Nine Months Ended February 28 February 29 February 28 February 29 2017 2016 2017 2016 Net sales by product group: Transfusion $ 77,881 73,589 236,165 235,296 Transplant & Molecular 16,083 15,304 50,068 46,558 Total $ 93,964 88,893 286,233 281,854 Following is a summary of enterprise-wide information (in thousands): Three Months Ended Nine Months Ended February 28 February 29 February 28 February 29 2017 2016 2017 2016 Net sales to customers by geography are as follows: United States $ 59,682 57,435 179,654 179,878 Europe (A) 17,181 16,609 52,756 52,517 Canada 3,721 3,233 11,245 11,084 Other 13,380 11,616 42,578 38,375 Total $ 93,964 88,893 286,233 281,854 Net sales are attributed to individual countries based on the customer’s country of origin at the time of the sale and where the Company has an operating entity. As of February 28, 2017 May 31, 2016 Long-lived assets (excluding goodwill and intangibles) by geography: United States $ 55,308 55,080 Europe (B) 15,292 14,729 Canada 3,536 3,543 Other (C) 2,656 2,663 Total $ 76,792 76,015 As of February 28, 2017 May 31, 2016 Concentration of net assets by geography: United States $ 175,891 200,226 Europe 93,221 102,593 Canada 29,821 28,617 Other (C) 11,494 13,110 Total $ 310,427 344,546 (A) - Net sales to any individual country within Europe were not material to the Company’s consolidated net sales. (B) - Long-lived assets located in any individual country within Europe were not material to the Company's consolidated long-lived assets. (C) - Primarily Japan and India. Sales to any individual customer did not equal or exceed 10% of our net sales during the three months and nine months ended February 28, 2017, or during the three months and nine months ended February 29, 2016. 23 16. CONDENSED CONSOLIDATING FINANCIAL INFORMATION OF GUARANTOR SUBSIDIARIES The Company has certain outstanding indebtedness that is guaranteed by its U.S. subsidiaries. However, the indebtedness is not guaranteed by the Company’s foreign subsidiaries or its consolidated variable interest entity. The guarantor subsidiaries are all wholly owned and the guarantees are made on a joint and several basis and are full and unconditional. Separate consolidated financial statements of the guarantor subsidiaries have not been presented because management believes that such information would not be material to investors. However, condensed consolidating financial information is presented. Refer to Note 3 for information on assets and liabilities of Sentilus LLC, a consolidated variable interest entity, that are included in the Company’s consolidated balance sheet as of February 28, 2017 and May 31, 2016. These assets and liabilities cannot be used to settle the obligations of Immucor, and are not Immucor’s obligation to pay. Accordingly, the condensed consolidated financial information reflects the activity of Sentilus LLC and its related eliminations under the VIE and VIE Eliminations heading. The condensed consolidating financial information of the Company is as follows: Balance Sheets IMMUCOR, INC. CONDENSED CONSOLIDATING BALANCE SHEETS February 28, 2017 (in thousands) (Unaudited) Immucor, Inc. Guarantors Non- Guarantors Eliminations Immucor, Inc. and Subsidiaries VIE and VIE eliminations Total ASSETS Current Assets: Cash and cash equivalents $ 4,095 (193 ) 5,796 - 9,698 337 10,035 Accounts receivable, net 29,687 6,253 28,180 - 64,120 - 64,120 Intercompany receivable 98,999 39,091 18,687 (156,483 ) 294 (294 ) - Inventories, net 19,630 18,993 12,482 (2,235 ) 48,870 - 48,870 Prepaid expenses and other current assets 2,788 240 5,797 - 8,825 - 8,825 Total current assets 155,199 64,384 70,942 (158,718 ) 131,807 43 131,850 Property and equipment, net 41,865 12,769 21,484 - 76,118 674 76,792 Investment in subsidiaries 194,061 20,032 3,019 (217,112 ) - - - Goodwill 744,044 62,771 47,816 - 854,631 105 854,736 Other intangible assets, net 453,920 87,570 28,959 - 570,449 18,815 589,264 Other assets 28,268 364 489 (9,871 ) 19,250 (8,021 ) 11,229 Total assets $ 1,617,357 247,890 172,709 (385,701 ) 1,652,255 11,616 1,663,871 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ 10,244 4,911 5,144 - 20,299 964 21,263 Intercompany payable 8,643 134,286 13,554 (156,483 ) - - - Accrued interest and interest rate swap liability 7,373 - - - 7,373 - 7,373 Accrued expenses and other current liabilities 12,654 4,850 6,376 - 23,880 12 23,892 Income taxes payable 30,026 (29,609 ) 3,059 - 3,476 - 3,476 Deferred revenue, current portion 2,204 - 1,016 - 3,220 - 3,220 Current portion of long-term debt 26,633 85 - - 26,718 - 26,718 Total current liabilities 97,777 114,523 29,149 (156,483 ) 84,966 976 85,942 Long-term debt, excluding current portion 1,010,427 - - - 1,010,427 - 1,010,427 Deferred income tax liabilities 187,284 3,710 7,707 (863 ) 197,838 3,671 201,509 Other long-term liabilities 18,411 45,709 1,317 (9,871 ) 55,566 - 55,566 Total liabilities 1,313,899 163,942 38,173 (167,217 ) 1,348,797 4,647 1,353,444 Equity: Shareholders' equity of Immucor, Inc. 303,458 83,948 134,536 (218,484 ) 303,458 - 303,458 Noncontrolling interest - 6,969 6,969 Total equity 303,458 83,948 134,536 (218,484 ) 303,458 6,969 310,427 Total liabilities and equity $ 1,617,357 247,890 172,709 (385,701 ) 1,652,255 11,616 1,663,871 24 IMMUCOR, INC. CONDENSED CONSOLIDATING BALANCE SHEETS May 31, 2016 (in thousands) Immucor, Inc. Guarantors Non-Guarantors Eliminations Immucor, Inc. and Subsidiaries VIE and VIE eliminations Total ASSETS Current Assets: Cash and cash equivalents $ 4,058 (187 ) 6,356 - 10,227 36 10,263 Accounts receivable, net 28,314 5,866 27,863 - 62,043 - 62,043 Intercompany receivable 98,375 26,311 24,710 (148,502 ) 894 (894 ) - Inventories, net 19,853 17,321 11,415 (1,695 ) 46,894 - 46,894 Prepaid expenses and other current assets 3,381 449 4,649 - 8,479 - 8,479 Total current assets 153,981 49,760 74,993 (150,197 ) 128,537 (858 ) 127,679 Property and equipment, net 39,724 14,713 20,934 - 75,371 644 76,015 Investment in subsidiaries 211,451 20,033 3,019 (234,503 ) - - - Goodwill 744,044 62,771 50,103 - 856,918 105 857,023 Other intangible assets, net 489,871 92,500 31,906 - 614,277 18,820 633,097 Other assets 30,346 274 360 (9,728 ) 21,252 (7,433 ) 13,819 Total assets $ 1,669,417 240,051 181,315 (394,428 ) 1,696,355 11,278 1,707,633 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ 10,622 5,517 5,346 - 21,485 744 22,229 Intercompany payable 18,293 117,516 12,693 (148,502 ) - - - Accrued interest and interest rate swap liability 18,869 - - - 18,869 - 18,869 Accrued expenses and other current liabilities 10,700 5,230 6,075 - 22,005 4 22,009 Income taxes payable 30,190 (29,838 ) 2,233 - 2,585 - 2,585 Deferred revenue, current portion 1,785 - 1,079 - 2,864 - 2,864 Current portion of long-term debt 6,634 172 - - 6,806 - 6,806 Total current liabilities 97,093 98,597 27,426 (148,502 ) 74,614 748 75,362 Long-term debt, excluding current portion 1,007,888 60 - - 1,007,948 - 1,007,948 Deferred income tax liabilities 201,489 7,070 8,245 (654 ) 216,150 6,207 222,357 Other long-term liabilities 22,724 43,099 1,325 (9,728 ) 57,420 - 57,420 Total liabilities 1,329,194 148,826 36,996 (158,884 ) 1,356,132 6,955 1,363,087 Equity: Shareholders' equity of Immucor, Inc. 340,223 91,225 144,319 (235,544 ) 340,223 - 340,223 Noncontrolling interest - 4,323 4,323 Total equity 340,223 91,225 144,319 (235,544 ) 340,223 4,323 344,546 Total liabilities and equity $ 1,669,417 240,051 181,315 (394,428 ) 1,696,355 11,278 1,707,633 25 Statements of Operations for the Quarter IMMUCOR, INC. CONSOLIDATING STATEMENTS OF OPERATIONS Three Months Ended February 28, 2017 (in thousands) (Unaudited) Immucor, Inc. Guarantors Non- Guarantors Eliminations Immucor, Inc. and Subsidiaries VIE and VIE eliminations Total Net sales $ 61,765 16,805 34,628 (19,234 ) 93,964 - 93,964 Cost of sales (*) 22,155 10,155 22,242 (19,234 ) 35,318 - 35,318 Gross profit 39,610 6,650 12,386 - 58,646 - 58,646 Operating expenses: Research and development 3,572 3,960 240 - 7,772 1,056 8,828 Selling and marketing 6,684 1,865 4,979 - 13,528 - 13,528 Distribution 2,100 296 1,687 - 4,083 - 4,083 General and administrative 6,507 1,144 2,380 - 10,031 15 10,046 Amortization expense 11,970 1,629 508 - 14,107 2 14,109 Total operating expense 30,833 8,894 9,794 - 49,521 1,073 50,594 Income (loss) from operations 8,777 (2,244 ) 2,592 - 9,125 (1,073 ) 8,052 Non-operating income (expense) Interest income 241 - 69 (107 ) 203 (202 ) 1 Interest expense (22,136 ) (889 ) (63 ) 107 (22,981 ) - (22,981 ) Other, net 1,014 403 (219 ) - 1,198 (1,304 ) (106 ) Total non-operating net expense (20,881 ) (486 ) (213 ) - (21,580 ) (1,506 ) (23,086 ) (Loss) income before income taxes (12,104 ) (2,730 ) 2,379 - (12,455 ) (2,579 ) (15,034 ) (Benefit) provision for income taxes (4,173 ) (995 ) 463 - (4,705 ) (911 ) (5,616 ) Net (loss) income before earnings of consolidated subsidaries (7,931 ) (1,735 ) 1,916 - (7,750 ) (1,668 ) (9,418 ) Net income (loss) of consolidated subsidiaries 181 - - (181 ) - - - Net (loss) income (7,750 ) (1,735 ) 1,916 (181 ) (7,750 ) (1,668 ) (9,418 ) Net loss attributable to noncontrolling interest - (1,668 ) (1,668 ) Net (loss) income attributable to shareholders of Immucor, Inc. $ (7,750 ) (1,735 ) 1,916 (181 ) (7,750 ) - (7,750 ) (*) Cost of sales is exclusive of amortization expense which is shown separately within operating expenses. 26 IMMUCOR, INC. CONSOLIDATING STATEMENTS OF OPERATIONS Three Months Ended February 29, 2016 (in thousands) (Unaudited) Immucor, Inc. Guarantors Non-Guarantors Eliminations Total Net sales $ 57,913 14,370 32,288 (15,678 ) 88,893 Cost of sales (*) 20,150 8,527 21,132 (15,679 ) 34,130 Gross profit 37,763 5,843 11,156 1 54,763 Operating expenses: Research and development 2,970 3,785 408 (253 ) 6,910 Selling and marketing 5,745 2,242 5,264 - 13,251 Distribution 2,288 333 1,534 - 4,155 General and administrative 8,588 1,289 1,929 (27 ) 11,779 Amortization expense 11,972 1,082 521 - 13,575 Total operating net expense 31,563 8,731 9,656 (280 ) 49,670 Income (loss) from operations 6,200 (2,888 ) 1,500 281 5,093 Non-operating income (expense): Interest income 105 - 54 (111 ) 48 Interest expense (22,253 ) (118 ) (69 ) 111 (22,329 ) Other, net 4,086 92 (4,215 ) (280 ) (317 ) Total non-operating net expense (18,062 ) (26 ) (4,230 ) (280 ) (22,598 ) (Loss) income before income taxes (11,862 ) (2,914 ) (2,730 ) 1 (17,505 ) Benefit for income taxes (7,727 ) (1,045 ) (73 ) - (8,845 ) Net (loss) income before earnings of consolidated subsidiaries (4,135 ) (1,869 ) (2,657 ) 1 (8,660 ) Net (loss) income of consolidated subsidiaries (4,288 ) 4,288 - Net (loss) income (8,423 ) (1,869 ) (2,657 ) 4,289 (8,660 ) Net loss attributable to noncontrolling interest - - (237 ) - (237 ) Net (loss) income attributable to shareholders of Immucor, Inc. $ (8,423 ) (1,869 ) (2,420 ) 4,289 (8,423 ) (*) Cost of sales is exclusive of amortization expense which is shown separately within operating expenses. 27 Statements of Operations for the Nine Month periods IMMUCOR, INC. CONSOLIDATING STATEMENTS OF OPERATIONS Nine Months Ended February 28, 2017 (in thousands) (Unaudited) Immucor, Inc. Guarantors Non-Guarantors Eliminations Immucor, Inc. and Subsidiaries VIE and VIE eliminations Total Net sales $ 184,721 48,473 107,257 (54,218 ) 286,233 - 286,233 Cost of sales (*) 64,628 29,370 70,169 (54,218 ) 109,949 - 109,949 Gross profit 120,093 19,103 37,088 - 176,284 - 176,284 Operating expenses: Research and development 10,910 12,330 563 - 23,803 2,822 26,625 Selling and marketing 22,275 6,133 15,611 - 44,019 - 44,019 Distribution 6,559 942 5,147 - 12,648 - 12,648 General and administrative 21,825 3,828 6,391 - 32,044 67 32,111 Amortization expense 35,912 4,930 1,569 - 42,411 5 42,416 Total operating expense 97,481 28,163 29,281 - 154,925 2,894 157,819 Income (loss) from operations 22,612 (9,060 ) 7,807 - 21,359 (2,894 ) 18,465 Non-operating income (expense): Interest income 628 5 263 (299 ) 597 (588 ) 9 Interest expense (66,800 ) (2,596 ) (106 ) 299 (69,203 ) - (69,203 ) Other, net 7,845 1,282 (6,078 ) - 3,049 (3,709 ) (660 ) Total non-operating net expense (58,327 ) (1,309 ) (5,921 ) - (65,557 ) (4,297 ) (69,854 ) (Loss) income before income taxes (35,715 ) (10,369 ) 1,886 - (44,198 ) (7,191 ) (51,389 ) (Benefit) provision for income taxes (15,554 ) (3,093 ) 2,072 - (16,575 ) (2,537 ) (19,112 ) Net loss before earnings of consolidated subsidaries (20,161 ) (7,276 ) (186 ) - (27,623 ) (4,654 ) (32,277 ) Net (loss) income of consolidated subsidiaries (7,462 ) - - 7,462 - - - Net (loss) income (27,623 ) (7,276 ) (186 ) 7,462 (27,623 ) (4,654 ) (32,277 ) Net loss attributable to noncontrolling interest - (4,654 ) (4,654 ) Net (loss) income attributable to shareholders of Immucor, Inc. $ (27,623 ) (7,276 ) (186 ) 7,462 (27,623 ) - (27,623 ) (*) Cost of sales is exclusive of amortization expense which is shown separately within operating expenses. 28 IMMUCOR, INC. CONSOLIDATING STATEMENTS OF OPERATIONS Nine Months Ended February 29, 2016 (in thousands) (Unaudited) Immucor, Inc. Guarantors Non-Guarantors Eliminations Total Net sales $ 185,196 43,423 102,718 (49,483 ) 281,854 Cost of sales (*) 62,491 26,605 67,047 (49,483 ) 106,660 Gross profit 122,705 16,818 35,671 - 175,194 Operating expenses: Research and development 8,919 11,088 746 (253 ) 20,500 Selling and marketing 18,820 7,745 15,492 - 42,057 Distribution 7,224 1,056 4,689 - 12,969 General and administrative 22,683 4,117 6,360 (27 ) 33,133 Amortization expense 35,916 3,238 1,591 - 40,745 Total operating net expense 93,562 27,244 28,878 (280 ) 149,404 Income (loss) from operations 29,143 (10,426 ) 6,793 280 25,790 Non-operating income (expense): Interest income 183 - 114 (165 ) 132 Interest expense (66,997 ) (350 ) (93 ) 165 (67,275 ) Other, net 5,046 (154 ) (4,978 ) (280 ) (366 ) Total non-operating net expense (61,768 ) (504 ) (4,957 ) (280 ) (67,509 ) (Loss) income before income taxes (32,625 ) (10,930 ) 1,836 - (41,719 ) (Benefit) provision for income taxes (11,612 ) (3,833 ) 1,399 - (14,046 ) Net (loss) income before earnings of consolidated subsidiaries (21,013 ) (7,097 ) 437 - (27,673 ) Net (loss) income of consolidated subsidiaries (6,423 ) - - 6,423 - Net (loss) income (27,436 ) (7,097 ) 437 6,423 (27,673 ) Net loss attributable to noncontrolling interest - - (237 ) - (237 ) Net (loss) income attributable to shareholders of Immucor, Inc. $ (27,436 ) (7,097 ) 674 6,423 (27,436 ) (*) Cost of sales is exclusive of amortization expense which is shown separately within operating expenses. 29 Statements of Cash Flows for the Nine Month periods IMMUCOR, INC. CONDENSED CONSOLIDATING CASH FLOW INFORMATION Nine Months Ended February 28, 2017 (in thousands) (Unaudited) Immucor, Inc. Guarantors Non- Guarantors Eliminations Immucor, Inc. and Subsidiaries VIE and VIE elimination Total Net cash (used in) provided by operating activities $ (5,034 ) 1,337 9,187 (5,132 ) 358 (6,857 ) (6,499 ) Net cash used in investing activities (2,414 ) (1,196 ) (663 ) (3,903 ) (8,176 ) (142 ) (8,318 ) Net cash provided by (used in) financing activities 7,345 (147 ) (8,744 ) 8,744 7,198 7,300 14,498 Effect of exchange rate changes on cash and cash equivalents 140 - (340 ) 291 91 - 91 Increase (decrease) in cash and cash equivalents 37 (6 ) (560 ) - (529 ) 301 (228 ) Cash and cash equivalents at beginning of period 4,058 (187 ) 6,356 - 10,227 36 10,263 Cash and cash equivalents at end of period $ 4,095 (193 ) 5,796 - 9,698 337 10,035 IMMUCOR, INC. CONDENSED CONSOLIDATING CASH FLOW INFORMATION Nine Months Ended February 29, 2016 (in thousands) (Unaudited) Immucor, Inc. Guarantors Non-Guarantors Eliminations Total Net cash provided by (used in) operating activities $ 10,666 1,423 (1,600 ) (3,648 ) 6,841 Net cash (used in) provided by investing activities (8,860 ) (1,671 ) 3,890 (6,009 ) (12,650 ) Net cash (used in) provided by financing activities (6,475 ) (7 ) (3,517 ) 9,517 (482 ) Effect of exchange rate changes on cash and cash equivalents 269 - (291 ) 140 118 Decrease in cash and cash equivalents (4,400 ) (255 ) (1,518 ) - (6,173 ) Cash and cash equivalents at beginning of period 7,080 (263 ) 11,546 - 18,363 Cash and cash equivalents at end of period $ 2,680 (518 ) 10,028 - 12,190 17. OTHER EQUITY MATTERS In the first nine months of fiscal year 2017, the Company paid dividends of $7.3 million to its Parent to fund Sentilus LLC activities, and $0.4 million to fund stock redemption and tax payments made by IVD Holdings Inc. 18. COMMITMENTS AND CONTINGENCIES Legal Proceedings Immucor and BioArray Solutions Limited (“BioArray”), a wholly owned subsidiary of Immucor, are defendants in an action brought in August 2014 by Rutgers, the State University of New Jersey (“Rutgers”), in the Superior Court of New Jersey for Middlesex County, alleging breach of contract and fraud claims under a patent license between Rutgers and BioArray. The Company has removed the case to the United States District Court for the District of New Jersey, and the plaintiffs are seeking to remand the case back to state court. The Company believes the claims are without merit and that it has meritorious defenses. While the Company believes the amount of any liability resulting from this claim is unlikely andcannot be estimated at this time, the Company does not expect any potential liability would be material to the Company’s operations or to its financial condition. 30 From time to time the Company is a party to certain legal proceedings in the ordinary course of business. However, the Company is not currently subject to any legal proceedings expected to have a material adverse effect on its consolidated financial position, result of operations or cash flow. Purchase Commitments Purchase commitments made in the normal course of business were $36.1 million as of February 28, 2017. These purchases were primarily for inventory items. The following is a schedule of the approximate future payments for purchase commitments as of February 28, 2017 (in thousands): Year ended May 31: 2017 $ 10,831 2018 12,705 2019 7,337 2020 3,498 2021 1,750 Total $ 36,121 19. SUBSEQUENT EVENTS On March 31, 2017, the Compensation Committee approved an 85,000 increase in the restricted stock units eligible for grant under the Company's 2011 Equity Incentive Plan. The 85,000 restricted stock units were granted with an aggregate fair value of approximately $7.2 million. 31 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview We operate in the transfusion and transplantation in vitro diagnostics markets. Our products perform typing and screening of blood, organs or stem cells to ensure donor-recipient compatibility. Our offerings are targeted at hospitals, donor centers and reference laboratories around the globe. We have manufacturing facilities in the United States (“U.S.”) and Canada and sell our products through both direct affiliate offices and third-party distribution arrangements. We operate in a highly regulated industry and are subject to continuing compliance with multiple country-specific statutes, regulations and standards. For example, in the U.S., the Food and Drug Administration (“FDA”) regulates all aspects of the transfusion process, including the marketing of reagents and instruments used to determine compatibility. Additionally, we are subject to government legislation that governs the delivery of healthcare products and services. Our automated instrument-reagent systems operate on a “razor/razor blade” model with our instruments serving as the “razors” and our reagents serving as the “razor blades.” For transfusion diagnostics, our instruments are “closed systems,” meaning our proprietary reagents can only be used on our instruments. For transplant diagnostics, our reagents run on Luminex instruments, which are open systems. The “razor/razor blade” business model generates a recurring revenue stream for us. Business Highlights of Fiscal Year 2017 Operations - ● The closing of the Stamford, Connecticut facility as announced in April 2016 is on schedule for completion in April 2017 with most of the activity relocating to our Waukesha, Wisconsin site. We continue to anticipate that the costs involved in closing the facility will be recovered within approximately 12 months. Results of Operations The following table sets forth items from the consolidated statements of operations as reported for each period (in thousands, except percentages). Three Months Ended February 28 February 29 Change 2017 2016 Amount % Net sales $ 93,964 88,893 5,071 5.7 Cost of sales (*) 35,318 34,130 1,188 3.5 Gross profit 58,646 54,763 3,883 7.1 Operating expenses: Research and development 8,828 6,910 1,918 27.8 Selling and marketing 13,528 13,251 277 2.1 Distribution 4,083 4,155 (72 ) (1.7 ) General and administrative 10,046 11,779 (1,733 ) (14.7 ) Amortization expense 14,109 13,575 534 3.9 Total operating expenses 50,594 49,670 924 1.9 Income from operations 8,052 5,093 2,959 58.1 Non-operating income (expense): Interest income 1 48 (47 ) ** Interest expense (22,981 ) (22,329 ) (652 ) 2.9 Other, net (106 ) (317 ) 211 (66.6 ) Total non-operating net expense (23,086 ) (22,598 ) (488 ) 2.2 Loss before income taxes (15,034 ) (17,505 ) 2,471 (14.1 ) Benefit for income taxes (5,616 ) (8,845 ) 3,229 (36.5 ) Net loss (9,418 ) (8,660 ) (758 ) 8.8 Net loss attributable to noncontrolling interest (1,668 ) (237 ) (1,431 ) ** Net loss attributable to shareholders of Immucor, Inc. $ (7,750 ) (8,423 ) 673 (8.0 ) (*) Cost of sales is exclusive of amortization expense which is shown separately within operating expenses. (**) Calculation is not meaningful. 32 Nine Months Ended February 28 February 29 Change 2017 2016 Amount % Net sales $ 286,233 281,854 4,379 1.6 Cost of sales (*) 109,949 106,660 3,289 3.1 Gross profit 176,284 175,194 1,090 0.6 Operating expenses: Research and development 26,625 20,500 6,125 29.9 Selling and marketing 44,019 42,057 1,962 4.7 Distribution 12,648 12,969 (321 ) (2.5 ) General and administrative 32,111 33,133 (1,022 ) (3.1 ) Amortization expense 42,416 40,745 1,671 4.1 Total operating expenses 157,819 149,404 8,415 5.6 Income from operations 18,465 25,790 (7,325 ) (28.4 ) Non-operating income (expense): Interest income 9 132 (123 ) (93.2 ) Interest expense (69,203 ) (67,275 ) (1,928 ) 2.9 Other, net (660 ) (366 ) (294 ) 80.3 Total non-operating net expense (69,854 ) (67,509 ) (2,345 ) 3.5 Loss before income taxes (51,389 ) (41,719 ) (9,670 ) 23.2 Benefit for income taxes (19,112 ) (14,046 ) (5,066 ) 36.1 Net loss (32,277 ) (27,673 ) (4,604 ) 16.6 Net loss attributable to noncontrolling interest (4,654 ) (237 ) (4,417 ) ** Net loss attributable to shareholders of Immucor, Inc. $ (27,623 ) (27,436 ) (187 ) 0.7 (*) Cost of sales is exclusive of amortization expense which is shown separately within operating expenses. (**) Calculation is not meaningful. Three Months Ended February 28, 2017 and February 29, 2016: Net sales were $94.0 million for the three months ended February 28, 2017 as compared with $88.9 million for the three months ended February 29, 2016, an increase of $5.1 million or 5.7%. This increase in net sales is described in the discussion below on net sales by product group. Net sales by product group are presented in the following table (in thousands except percentages): Three Months Ended February 28 February 29 Change 2017 2016 Amount % Net sales by product group: Transfusion $ 77,881 73,589 4,292 5.8 Transplant & Molecular 16,083 15,304 779 5.1 Total $ 93,964 88,893 5,071 5.7 Transfusion: Net sales of our Transfusion products for the three months ended February 28, 2017 were $77.9 million as compared with $73.6 million for the three months ended February 29, 2016, an increase of $4.3 million or 5.8%. The increase over the prior year was driven by growth in both reagent and instrument revenue. The fiscal year 2017 quarter also benefited from the timing of shipments in the U.S. related to the ship cycle schedule which resulted in higher reagent sales volumes. Net sales were negatively affected by changes in foreign currency exchange rates, primarily related to the Euro and British Pound. Transplant & Molecular: Net sales of our Transplant and Molecular products were $16.1 million for the three months ended February 28, 2017 as compared with $15.3 million for the three months ended February 29, 2016, an increase of $0.8 million or 5.1%. The increase was driven by growth in our Transplant products with the strongest performance outside the U.S. Net sales were higher for both our LIFECODES-branded Transplant products and our new MIA FORA next generation sequencing (“NGS”) offering which is being adopted by more customers. Net sales were negatively affected by changes in foreign currency exchange rates, primarily the Euro and British Pound. 33 Gross profit increased $3.9 million or 7.1% for the three months ended February 28, 2017 compared with the three months ended February 29, 2016. Gross profit as a percentage of consolidated net sales was 62.4% in the third quarter of fiscal year 2017 compared with 61.6% in the third quarter of fiscal year 2016. The higher gross profit and gross profit as a percent of sales were driven by higher reagent sales in the U.S. primarily due to a change in timing of shipments, partially offset by higher costs related to the closure of our Stamford, Connecticut manufacturing facility. Research and development expenses were $8.8 million in the third quarter of fiscal year 2017 as compared with $6.9 million in the same period in the prior fiscal year, an increase of $1.9 million, or 27.8%. The increase in expenses was primarily related to increased activity for Sentilus LLC and the Sirona operation which was acquired in March 2016. Selling and marketing expenses were $13.5 million in the third quarter of fiscal year 2017 as compared with $13.2 million in the same period in the prior fiscal year, an increase of $0.3 million or 2.1%. The increase was driven by higher employee-related costs partially offset by lower regulatory expenses. Distribution expenses were $4.1 million in the three months ended February 28, 2017 as compared with $4.2 million in the three months ended February 29, 2016, a decrease of $0.1 million or 1.7%. General and administrative expenses were $10.0 million in the three months ended February 28, 2017 as compared with $11.8 million in the three months ended February 29, 2016, a decrease of $1.7 million, or 14.7%. The decrease was primarily driven by lower legal fees and higher prior year expenses related to the Sirona acquisition and the legal entity restructuring. Amortization expense was $14.1 million in the three months ended February 28, 2017 as compared with $13.6 million in the three months ended February 29, 2016, an increase of $0.5 million, or 3.9%. The increase was primarily due to additional amortization costs related to the Sirona acquisition. Non-operating expense was $23.1 million for the three months ended February 28, 2017 as compared with $22.6 million for the three months ended February 29, 2016, an increase of $0.5 million, or 2.2%. The increase in non-operating net expense was mainly due to an increase in interest expense, partially offset by a favorable change in the exchange gains and losses in the third quarter of fiscal year 2017 as compared with the third quarter of fiscal year 2016. Interest expense increased primarily due to higher accretion recorded on our contingent consideration liabilities of $0.7 million due to the Sirona acquisition completed in March 2016. The effective tax rate for the three months ended February 28, 2017 and for the three months ended February 29, 2016 was 37.4% and 50.5%, respectively. The difference between the federal statutory rate and the effective tax rate for the quarters ended February 28, 2017 and February 29, 2016 was primarily due to the income subject to tax in the various tax jurisdictions with rates that differ from the U.S. statutory tax rate and the impact of recording U.S. income taxes associated with current and future distributions of foreign earnings. In addition, the fiscal year 2016 effective tax rate was impacted by changes in the U.S. tax law related to the R&D tax credit. 34 Nine months Ended February 28, 2017 and February 29, 2016: Net sales were $286.2 million for the nine months ended February 28, 2017 as compared with $281.9 million for the nine months ended February 29, 2016, an increase of $4.4 million, or 1.6%. This increase in net sales is described in the discussion of net sales by product group below. Net sales by product group are presented in the following table (in thousands of dollars, except percentages): Nine Months Ended February 28 February 29 Change 2017 2016 Amount % Net sales by product group: Transfusion $ 236,165 235,296 869 0.4 Transplant & Molecular 50,068 46,558 3,510 7.5 Total $ 286,233 281,854 4,379 1.6 Transfusion: Net sales of our Transfusion products for the nine months ended February 28, 2017 were $236.2 million as compared with $235.3 million for the nine months ended February 29, 2016, an increase of $0.9 million, or 0.4%. The increase was primarily driven by higher instrument sales. Growth of reagent revenue in the emerging markets was offset by lower reagent volume in the U.S. due the timing of shipments related to the ship cycle schedule. Changes in foreign currency exchange rates had a slightly negative effect on net sales of Transfusion products. Transplant & Molecular: Net sales of our Transplant & Molecular products for the nine months ended February 28, 2017 were $50.1 million as compared with $46.6 million for the nine months ended February 29, 2016, an increase of $3.5 million or 7.5%. The increase was driven by growth in our Transplant products with the strongest performance outside the U.S. Net sales were higher for both our LIFECODES-branded Transplant products and our new MIA FORA NGS offering, which is being adopted by more customers. The year-over-year increase was also driven by higher sales of products related to a change in donor screening guidelines in the U.S. Net sales were negatively affected by changes in foreign currency exchange rates, primarily the Euro and British Pound, for the first nine months of fiscal year 2017 compared to the same period in fiscal year 2016. Gross profit increased by $1.1 million or 0.6% for the nine months ended February 28, 2017 as compared with the nine months ended February 29, 2016. Gross profit as a percentage of consolidated net sales was 61.6% in the first nine months of fiscal year 2017 compared with 62.2% in the previous fiscal year. The lower gross profit percentage was driven by lower volume of reagent products due to the timing of shipments related to the ship cycle schedule as well as by higher costs related to the closure of our Stamford, Connecticut manufacturing facility and other one-time expenses. Research and development expenses were $26.6 million for the nine months ended February 28, 2017 as compared with $20.5 million for the nine months ended February 29, 2016. The increase of $6.1 million or 29.9% was primarily due to increased activity for Sentilus LLC and the Sirona operation which was acquired in March 2016. Selling and marketing expenses were $44.0 million for the nine months ended February 28, 2017 as compared with $42.1 million for the nine months ended February 29, 2016. The increase in selling and marketing expenses of $1.9 million, or 4.7% was primarily attributable to employee-related costs, and higher marketing-related expenses associated with new product offerings and markets. Distribution expenses were $12.6 million for the nine months ended February 28, 2017 as compared with $12.9 million for the nine months ended February 29, 2016, a decrease of $0.3 million, or 2.5%. General and administrative expenses were $32.1 million for the nine months ended February 28, 2017 as compared with $33.1 million for the nine months ended February 29, 2016. The decrease in general and administrative expenses of $1.0 million, or 3.1%, was mainly due to lower legal expenses in the current year and higher costs in the prior year related to the acquisition of Sirona and the legal entity restructuring, partially offset by higher costs in the current fiscal year related to the closure of our Stamford, Connecticut manufacturing facility. Amortization expense was $42.4 million for the nine months ended February 28, 2017 as compared with $40.7 million for the nine months ended February 29, 2016, an increase of $1.7 million, or 4.1%. The increase was primarily due to the amortization of costs related to the Sirona acquisition in March 2016. 35 Non-operating expense was $69.9 million for the nine months ended February 28, 2017 as compared with $67.5 million for the nine months ended February 29, 2016, an increase of $2.3 million, or 3.5%. The increase in non-operating net expense was mainly due to an increase in interest expense and an unfavorable change in the exchange gains and losses recorded in the first nine months of fiscal year 2017 as compared with the first nine months of fiscal year 2016. Interest expense increased primarily due to higher accretion recorded on our contingent consideration liabilities of $2.2 million due to the Sirona acquisition completed in March 2016. The effective tax rate for the nine months ended February 28, 2017 and the nine months ended February 29, 2016 was 37.2% and 33.7%, respectively. The effective tax rate for the fiscal year 2017 period was higher than the effective tax rate for the corresponding period in fiscal year 2016 primarily due to the income subject to tax in the various tax jurisdictions with rates that differ from the U.S. statutory rate, the impact of recording U.S. income taxes associated with the future remittance of its un-repatriated foreign earnings, adjustments to reconcile the fiscal year 2016 tax provision to the filed income tax returns, and due to the reversal of uncertain tax positions (net of the corresponding reduction in competent authority assets) resulting from the completion of a foreign income tax examination during the second quarter of fiscal year 2017. In addition, the fiscal year 2016 effective tax rate was impacted by changes in the U.S. tax law related to the R&D tax credit. Future Trends With the acquisition of the Sirona business on March 4, 2016, and the planned increase in activities of the Sentilus LLC business, we expect that our research and development expenses will continue to be higher for the remainder of fiscal year 2017 as compared with the previous year. Refer to Note 2 of the consolidated financial statements for additional information on the Sirona acquisition. We plan to consolidate our LIFECODES facilities and have announced the closure of our Stamford, Connecticut operation in April 2017. We anticipate that the costs involved in closing this facility will be recovered within approximately 12 months. Non-GAAP Disclosures Like-For-Like Net Sales Like-For-Like Net Sales is a non-GAAP financial measure and is presented in this report because we consider it an important supplemental measure and believe that it is useful in the evaluation of the financial performance of the Company. Like-For-Like Net Sales is Net sales as reported in accordance with United States generally accepted accounting principles ("GAAP") with an adjustment to remove the impact of ship cycle differences and foreign currency exchange rates on net sales for the periods presented in this quarterly report. We believe that the presentation of Like-For-Like Net Sales enhances an investor’s understanding of our financial performance as the metric provides a view of the financial performance on a more comparable basis. Like-For-Like Net Sales for the three and nine months ended February 28, 2017 and February 29, 2016, is calculated as follows (in thousands): Transfusion Sales Transplant & Molecular Sales Total Sales Three Months Ended Three Months Ended Three Months Ended February 28 2017 February 29 2016 $ Variance % Variance February 28 2017 February 29 2016 $ Variance % Variance February 28 2017 February 29 2016 $ Variance % Variance Net sales as reported per GAAP $ 77,881 73,589 4,292 5.8 16,083 15,304 779 5.1 93,964 88,893 5,071 5.7 Foreign currency impact 416 - 416 - 320 - 320 - 736 - 736 - Ship cycle impact (3,464 ) - (3,464 ) - (3,464 ) - (3,464 ) - Like-For-Like $ 74,833 73,589 1,244 1.7 16,403 15,304 1,099 7.2 91,236 88,893 2,343 2.6 Transfusion Sales Transplant & Molecular Sales Total Sales Nine Months Ended Nine Months Ended Nine Months Ended February 28 2017 February 29 2016 $ Variance % Variance February 28 2017 February 29 2016 $ Variance % Variance February 28 2017 February 29 2016 $ Variance % Variance Net sales as reported per GAAP $ 236,165 235,296 869 0.4 50,068 46,558 3,510 7.5 286,233 281,854 4,379 1.6 Foreign currency impact 321 - 321 - 811 - 811 - 1,132 - 1,132 - Ship cycle impact 1,555 - 1,555 - 1,555 - 1,555 - Like-For-Like $ 238,041 235,296 2,745 1.2 50,879 46,558 4,321 9.3 288,920 281,854 7,066 2.5 After adjusting for the impact of ship cycles and changes in foreign currency exchange rates, total Like-For-Like Net Sales increased by $2.3 million, or 2.6%, in the third quarter of fiscal year 2017 as compared with the prior year quarter. After adjusting for the impact of ship cycles and changes in exchange rates, Transfusion net sales, on a Like-For-Like basis, increased by $1.2 million, or 1.7%, in the third quarter as compared with the prior year quarter. Transplant & Molecular net sales, on a Like-For-Like basis, increased by $1.1 million, or 7.2%, after adjusting for the impact of changes in foreign currency exchange rates. 36 After adjusting for the impact of ship cycles and changes in foreign currency exchange rates, total Like-For-Like Net Sales increased by $7.1 million, or 2.5%, for the nine months ended February 28, 2017 as compared with the nine months ended February 29, 2016. After adjusting for the impact of ship cycles and changes in exchange rates, Transfusion net sales, on a Like-For-Like basis, increased by $2.7 million, or 1.2%, in the first nine months of the fiscal year as compared with the first nine months of the prior year. Transplant & Molecular net sales, on a Like-For-Like basis, increased by $4.3 million, or 9.3%, after adjusting for the impact of changes in foreign currency exchange rates. EBITDA and Adjusted EBITDA EBITDA and Adjusted EBITDA are both non-GAAP financial measures and are presented in this report because we consider them important supplemental measures of our performance and believe that they are frequently used by interested parties in the evaluation of companies in the industry. EBITDA, as we use it, is net income (loss) before interest, taxes, depreciation and amortization. We believe that the presentation of EBITDA enhances an investor’s understanding of our financial performance as the metric provides a view of the financial performance before financing and tax considerations. Adjusted EBITDA is calculated in a similar manner as EBITDA except that certain non-cash charges, unusual or non-recurring items and other items that we believe are not representative of our core business are excluded. We believe that Adjusted EBITDA is also a metric used by management and investors to assess our financial performance from period to period and is the metric that is applied to valuation scenarios. EBITDA and Adjusted EBITDA do not purport to be an alternative to net income (loss) as a measure of operating performance or to cash flows from operating activities as a measure of liquidity or any other performance measure derived in accordance with GAAP. EBITDA and Adjusted EBITDA have limitations as an analytical tool, and should not be considered in isolation, or as a substitute for analysis of our results as reported under GAAP. Some of these limitations are: • EBITDA and Adjusted EBITDA do not reflect all cash expenditures, future requirements for capital expenditures or contractual commitments; • EBITDA and Adjusted EBITDA do not reflect changes in, or cash requirements for, working capital needs; • EBITDA and Adjusted EBITDA do not reflect the significant interest expense, or the cash requirements necessary to service interest or principal payments, on our debt; and • EBITDA and Adjusted EBITDA can differ significantly from company to company depending on long-term strategic decisions regarding capital structure, the tax jurisdictions in which companies operate and capital investments, limiting its usefulness as a comparative measure. 37 Because of these limitations, EBITDA and Adjusted EBITDA should not be considered as a measure of discretionary cash available to us to invest in our business. We compensate for these limitations by relying primarily on the GAAP results and using EBITDA and Adjusted EBITDA as supplemental information. EBITDA and Adjusted EBITDA for the three months and nine months ended February 28, 2017, and the three months and nine months ended February 29, 2016 are calculated as follows (in thousands): Three Months Ended Nine Months Ended February 28 February 29 February 28 February 29 2017 2016 2017 2016 Net loss $ (9,418 ) (8,660 ) (32,277 ) (27,673 ) Interest expense, net 22,980 22,281 69,194 67,143 Income tax benefit (5,616 ) (8,845 ) (19,112 ) (14,046 ) Depreciation and amortization 17,895 17,200 54,072 51,417 EBITDA 25,841 21,976 71,877 76,841 Adjustments to EBITDA: Stock-based compensation (i) 1,024 1,265 3,496 4,045 Acquisition expenses, net (ii) 90 879 294 950 Sponsor fee (iii) 750 825 2,438 2,428 Non-cash impact of purchase accounting (iv) - 112 43 339 Certain non-recurring expenses and other (v) 3,522 4,188 12,854 10,959 Adjusted EBITDA $ 31,227 29,245 91,002 95,562 Adjusted EBITDA attributable to shareholders of Immucor, Inc. (vi) $ 33,563 29,245 97,486 95,562 i. Represents non-cash stock-based compensation. ii. Represents items related to acquisition activities including legal, accounting and other costs. iii. Represents management fees and other charges associated with a management services agreement with TPG Capital, L.P. iv. Represents non-cash expenses, such as deferred rent. v. Represents certain items we believe are not representative of our core business that are not included in the adjustments above, including personnel and business optimization costs. vi. Excludes Adjusted EBITDA amounts attributable to Sentilus LLC. Liquidity and Capital Resources Cash flow Our principal source of liquidity is our operating cash flow, which is expected to be positive on an annual basis. This cash-generating capability is one of our fundamental strengths and provides us with substantial financial flexibility in meeting our operating, investing and financing requirements. In the first nine months of fiscal year 2017, our cash and cash equivalents decreased by $0.2million to $10.0million as of February 28, 2017. The decrease was primarily due to cash used in operating activities of $6.5 million and investing activities of $8.3 million, as well as repayments of our long-term debt of $5.1 million in the first nine months of fiscal year 2017. This decrease in cash and cash equivalents was partially offset by cash provided by net borrowings of $20.0 million from our Revolving Facilities. The cash balance at February 28, 2017 includes cash of $5.8 million that is held by our subsidiaries outside of the United States. We are not permanently reinvested in our subsidiaries and can repatriate these funds, if needed, to support future debt payments. In the first nine months of fiscal year 2016, our cash and cash equivalents decreased by $6.2million to $12.2million as of February 29, 2016. The decrease was primarily due to investments in new businesses, additional property and equipment, and an additional loan to Sirona of $4.9 million, as well as repayments of our long-term debt of $5.0 million in the first nine months of fiscal year 2016. These decreases in cash and cash equivalents were partially offset by positive cash flow contributed by our operating activities of approximately $6.8 million and $4.5 million of borrowings from our Revolving Facilities. Operating activities Operating activities used $6.5 million of cash and cash equivalents in the first nine months of fiscal year 2017 as compared with $6.8 million of cash provided by operating activities in the first nine months of fiscal year 2016. The decrease in cash provided by operating activities was mainly due to higher operating expenses driven by an increase in investment in research and development activities for our Sentilus LLC and Sirona operations in the first nine months of fiscal year 2017 as compared with the same period of the previous year, and an increase in working capital requirements. 38 Investing activities In the first nine months of fiscal year 2017, we used $8.2 million of cash to purchase property and equipment to upgrade certain financial and operating systems and to facilitate the consolidation of our LIFECODES facilities. In the first nine months of fiscal year 2016, we used $7.1 million of cash to purchase property and equipment and to upgrade certain financial and operating systems, $4.9 million to fund an additional loan to Sirona, and $0.8 million to acquire the assets of a Reference Lab. Financing activities In the first nine months of fiscal year 2017, we used cash from financing activities of $5.1 million for repayments of our long-term debt. We borrowed $85.5 million and repaid $65.5 million from our Revolving Facilities, and had $20.0 million outstanding under our Revolving Facilities as of February 28, 2017. In addition, we paid a $7.3 million dividend to IVD Holdings B Inc. to fund the activities of Sentilus LLC, received $7.3 million in proceeds from a capital contribution made to the noncontrolling interest, and paid a $0.4 million dividend to fund stock redemption and tax payments made by IVD Holdings Inc. In the first nine months of fiscal year 2016, we used cash from financing activities of $5.0 million for repayments of our long-term debt. We also borrowed $48.0 million and repaid $43.5 million from our Revolving Facilities, and had $4.5 million outstanding under our Revolving Facilities as of February 29, 2016. Future Cash Requirements and Restrictions Our Term Loan Facility requires quarterly principal payments equal to 0.25% of the original principal amount of the loan with the balance due and payable on August 19, 2018. Required principal and interest payments related to our Term Loan Facility are $6.6 million and $32.2 million, respectively, for the next 12 months. Required interest payments related to the Notes is $44.5 million for the next 12 months. The Senior Credit Facilities are secured by substantially all of the tangible and intangible assets of our U.S. subsidiaries and the pledge of 65% of the stock of our foreign subsidiaries. As of February 28, 2017, we had principal of $1,036.8million of long-term borrowings outstanding under our Term Loan Facility and the Notes, and $20.0 million outstanding on the Revolving Facilities. Our net total available borrowings under our Revolving Facilities were $60.0 million as of February 28, 2017. We expect that recurring capital expenditures during fiscal year 2017 will range from $10.0million to $12.0million. These expenditures will be used to purchase equipment that increases or enhances capacity and productivity, upgrade certain financial systems, and consolidate our LIFECODES facilities. These expenditures exclude the purchase of instrument assets that are used in equipment rental agreements with our customers, which is reflected in non-cash investing and financing activities in our consolidated statements of cash flows. Management believes that existing cash and cash equivalent balances, cash provided from operations, and borrowings available under the Revolving Facilities of our Senior Credit Facilities will provide sufficient liquidity to meet the operating and capital expenditure needs for existing operations during the next twelve months. Commitments and Contractual Obligations As of February 28, 2017, our material cash commitments and contractual obligations have not changed significantly from those disclosed in our Annual Report for the year ended May 31, 2016. Off-Balance Sheet Arrangements We have no off-balance sheet financial arrangements as of February 28, 2017. 39 Critical Accounting Policies Our consolidated financial statements have been prepared in accordance with GAAP, which often require the judgment of management in the selection and application of certain accounting principles and methods. We discuss our critical accounting policies in the Management’s Discussion and Analysis section of the Company’s Annual Report on Form 10-K. There have been no other significant changes in our critical accounting policies since May 31, 2016. Risk Factors and Forward-Looking Statements This document contains “forward-looking statements,” which include information concerning our plans, objectives, goals, strategies, future events, future revenues or performance, capital expenditures, financing needs and other statements that are not related to present facts or current conditions or that are not purely historical. Many of these statements appear, in particular, under the headings “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” When used in this report, the words “estimate,” “expect,” “anticipate,” “project,” “plan,” “intend,” “believe” and variations of such words or similar expressions are intended to identify forward-looking statements. All forward-looking statements, including our examination of operating trends, are based upon our current expectations and various assumptions. We believe there is a reasonable basis for our expectations and beliefs, but there can be no assurance that we will realize our expectations or that our beliefs will prove correct. There are a number of risks and uncertainties that could cause our actual results to differ materially from the forward-looking statements contained in this report. Important factors that could cause our actual results to differ materially from those expressed as forward-looking statements include but are not limited to: • our substantial indebtedness; • lower industry blood demand; • lower than expected demand for our instruments; • the decision of customers to defer capital spending; • the failure of customers to efficiently integrate our products into their operations; • the rate of adoption by customers of new technologies and products; • increased competition; • product development, manufacturing and regulatory obstacles; • the failure to successfully integrate and capitalize on past or future acquisitions; • general economic conditions; and • other risks and uncertainties discussed in this report, particularly in “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” There may be other factors of which we are currently unaware of or deem immaterial that may cause our actual results to differ materially from the forward-looking statements. All forward-looking statements attributable to us apply only as of the date they are made and are expressly made subject to the cautionary statements included in this report. Except as may be required by law, we undertake no obligation to publicly update or revise any forward-looking statement to reflect events or circumstances occurring after the date they were made or to reflect the occurrence of unanticipated events. Additional information concerning these and other factors which could cause differences between forward-looking statements and future actual results is discussed under the heading “Risk Factors” in ITEM 1A of this report, and in the Company’s Annual Report on Form 10-K for the year ended May31, 2016. 40 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk As of February 28, 2017, there have been no material changes regarding our market risk position from those disclosed in Item 7A, “Quantitative and Qualitative Disclosures About Market Risk,” in our Annual Report on Form 10-K for the year ended May 31, 2016. ITEM 4. Controls and Procedures As required by Rule13a-15 under the Securities Exchange Act of 1934, an evaluation was carried out under the supervision and with the participation of our management, including the Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of February 28, 2017. Based upon our evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that, as of February 28, 2017, our disclosure controls and procedures were effective to ensure that information required to be disclosed in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the applicable rulesand forms, and that it is accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. There were no changes in our internal control over financial reporting during the three months ended February 28, 2017 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 41 PART II OTHER INFORMATION ITEM 1. Legal Proceedings We (Immucor, Inc. and BioArray Solutions Limited (“BioArray”), a wholly owned subsidiary of Immucor, Inc.) are defendants in an action brought in August 2014 by Rutgers, the State University of New Jersey (“Rutgers”), in the Superior Court of New Jersey for Middlesex County, alleging breach of contract and fraud claims under a patent license between Rutgers and BioArray. We have removed the case to the United States District Court for the District of New Jersey, and the plaintiffs are seeking to remand the case back to state court. We believe the claims are without merit and that we have meritorious defenses. While we believe that the amount of any liability resulting from this claim is unlikely andcannot be estimated at this time, we do not expect any potential liability would be material to our results of operations or financial condition. From time to time, we are a party to certain legal proceedings in the ordinary course of business. However, we are not currently subject to any legal proceedings expected to have a material adverse effect on our consolidated financial position, results of operations or cash flows. ITEM 1A. Risk Factors There have been no material changes to the risk factors set forth in our Annual Report on Form 10-K for the year ended May 31, 2016. In addition to the other information included in this report, carefully consider the factors discussed in Part I, Item 1A, “Risk Factors” in our Annual Report on Form 10-K which could materially affect our business, financial condition or future results. The risks described in our Annual Report on Form 10-K are not the only risks facing our business. Additional risks and uncertainties not currently known to us or that we currently deem immaterial also may have a material adverse effect on our business, financial condition and/or operating results. ITEM 5. Other Information None 42 ITEM 6. Exhibits 31.1 Certification of Principal Executive Officer Pursuant to Rule 13a-14(a) and Rule 15d-14(a). 31.2 Certification of Principal Financial Officer Pursuant to Rule 13a-14(a) and Rule 15d-14(a). 32.1 Certification of Chief Executive Officer Pursuant to Section 906 of Sarbanes-Oxley Act of 2002. 32.2 Certification of Chief Financial Officer Pursuant to Section 906 of Sarbanes-Oxley Act of 2002. 101.INS XBRL Instance Document * 101.SCH XBRL Taxonomy Extension Schema * 101.CAL XBRL Taxonomy Extension Calculation * 101.DEF XBRL Taxonomy Extension Definition * 101.LAB XBRL Taxonomy Extension Label * 101.PRE XBRL Taxonomy Extension Presentation * * XBRL (Extensible Business Reporting Language) information is furnished and not filed or a part of a registration statement or prospectus for purposes of sections 11 or 12 of the Securities Act of 1933, is deemed not filed for purposes of section 18 of the Securities Exchange Act of 1934, and otherwise is not subject to liability under these sections. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. IMMUCOR, INC. (Registrant) Date: April 11, 2017 By: /s/Jeffrey R. Binder Jeffrey R. Binder, President and Chief Executive Officer (Principal Executive Officer) Date: April 11, 2017 By: /s/ Dominique Petitgenet Dominique Petitgenet, Chief Financial Officer and Vice President, Operations (Principal Financial and Accounting Officer) 43
